Exhibit 10.1

 

[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

LICENSE AGREEMENT

 

“DOTA-PRIT (Pre-Targeted Radioimmunotherapy)”

 

between

 

MEMORIAL SLOAN KETTERING CANCER CENTER

 

and

 

Y-MABS THERAPEUTICS, INC.

 

 

Dated: April 15, 2020

 

 

 

 

TABLE OF CONTENTS

 



  Page     ARTICLE 1 - DEFINITIONS 2 ARTICLE 2 - GRANT OF LICENSE AND OPTION 10
ARTICLE 3 - SUBLICENSES 12 ARTICLE 4 - DILIGENCE 13 ARTICLE 5 - PAYMENTS 15
ARTICLE 6 - REPORTS AND RECORDS 23 ARTICLE 7 - PATENT PROSECUTION 25 ARTICLE 8 -
INFRINGEMENT 26 ARTICLE 9 - CONFIDENTIALITY 29 ARTICLE 10 - INDEMNIFICATION,
PRODUCT LIABILITY 30 ARTICLE 11 - REPRESENTATIONS, WARRANTIES AND DISCLAIMERS 33
ARTICLE 12 - EXPORT CONTROLS 35 ARTICLE 13 - NON-USE OF NAMES 35 ARTICLE 14 -
PUBLICATION 36 ARTICLE 15 - ASSIGNMENT 36 ARTICLE 16 - TERMINATION 37 ARTICLE 17
- NOTICES AND OTHER COMMUNICATIONS 40 ARTICLE 18 - MISCELLANEOUS PROVISIONS 41

 

Exhibit A   PATENT RIGHTS AND KNOW-HOW Exhibit B   TANGIBLE MATERIAL EXCLUSIVELY
LICENSED Exhibit C   DEVELOPMENT PLAN Exhibit D   SPONSORED RESEARCH AGREEMENT
Exhibit E   LIST OF CERTAIN ANTIBODY PATENT RIGHTS

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



i

 

 

LICENSE AGREEMENT

 

This Agreement (the “Agreement”) is effective on the date of the last signature
below (“Effective Date”), and is by and between Memorial Sloan Kettering Cancer
Center (“MSK”), a New York not-for-profit corporation with its principal office
at 1275 York Avenue, New York, NY, and Y-mAbs Therapeutics, Inc., a Delaware
corporation with its principal office at 750 3rd Avenue, New York, N.Y. 10017
(“LICENSEE”). MSK and LICENSEE are sometimes referred to singly as “Party” and
collectively as “Parties”.

 

WITNESSETH

 

WHEREAS, MSK is the owner or co-owner of certain patent rights and has the right
to grant licenses to its rights under said patent rights; and

 

WHEREAS, the Massachusetts Institute of Technology (“MIT”) is the owner of
certain patent rights and MIT and MSK have entered into an agreement granting
MSK the right to license said patent rights; and

 

WHEREAS, MIT and MSK jointly own certain patent rights and have entered into an
agreement granting MSK the right to license said patent rights; and

 

WHEREAS, MSK and MIT desire to have the Licensed Rights utilized in the public
interest and MSK is willing to grant a license to its interest thereunder; and

 

WHERAS, the Parties desire to further develop antibodies included in or based
upon the Licensed Rights; and

 

WHEREAS, LICENSEE desires to obtain certain licenses on the terms set forth
herein under the Licensed Rights to develop and commercialize Licensed Products
and perform Licensed Services (both as defined herein) through a thorough,
vigorous and diligent program of exploiting the Licensed Rights whereby public
utilization shall result therefrom;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

ARTICLE 1 - DEFINITIONS

 

For the purpose of this Agreement, the following words and phrases shall have
the following meanings:

 

1.1“Affiliate” as used herein in either singular or plural means, with respect
to a party, any corporation, company, partnership, joint venture or other
entity, which directly or indirectly: (a) Controls, is Controlled by or is under
common Control with the specified entity; or (b) both (i) owns, is owned by, or
is under common ownership with the specified entity, in whole or in part, and
(ii) conducts business under a trade identifier of the specified entity, with
the authorization of the specified entity. For purposes of this definition,
“Control” of an entity means the direct or indirect ownership or control of at
least fifty percent (50%) of the right to direct or cause the direction of the
policies and management of such person or entity, whether by the ownership of
equity, by contract or otherwise. In any jurisdiction where 50% control is not
permitted by applicable law, the “greater than 50%” threshold shall be deemed
satisfied by the possession of substantially the maximum percentage allowable in
such jurisdiction. With regard to MSK, “Affiliate” shall include, without
limitation, the Sloan-Kettering Institute for Cancer Research and the Memorial
Hospital for Cancer and Allied Diseases.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



2

 

 

1.2“Antibody Patent Rights” means MSK’s and MIT’s rights, as applicable, in:

 

(a)          The United States and foreign patents and patent applications
listed in Exhibit A-1;

 

(b)          any other patent or patent application that claims priority to, or
common priority with, or is a divisional, continuation, reissue, renewal,
reexamination, substitution or extension of any patent or patent application
identified on Exhibit A-1;

 

(c)          any patents subsequently issuing on any patent application
identified in (a) or (b) above, including any reissues, renewals,
reexaminations, substitutions or extensions thereof;

 

(d)          any claim of a continuation-in-part application or patent
(including any reissues, renewals, reexaminations, substitutions or extensions
thereof) that is entitled to the priority date of at least one of the patents or
patent applications identified in (a), (b) or (c) above;

 

(e)          any foreign counterpart (including PCTs) of any patent or patent
application identified in (a), (b), (c) or (d) above; and

 

(f)           to the extent legally possible and available for MSK and/or MIT to
provide, any supplementary protection certificates, pediatric exclusivity
periods, any other patent term extensions and exclusivity periods and the like
of any patents and patent applications identified in (a) through (e) above.

 

1.3“[****]” means [****].

 

1.4Intentionally Omitted.

 

1.5Intentionally Omitted.

 

1.6“Commercially Reasonable Efforts” means, with respect to particular
obligations or tasks, such level of efforts applied to carry out such
obligations or tasks consistent with the efforts used in the biopharmaceutical
industry by a company of comparable size in connection with the development or
commercialization of biopharmaceutical products that are of similar status, to
accomplish such obligations or tasks, at the same stage of development or
commercialization, as applicable, for internally developed products in a similar
area with similar market potential, at a similar stage of their product life
taking into account the existence of third parties’ (but not LICENSEE’s,
Sublicensee’s, or their respective Affiliates’ own) competitive products, the
proprietary position of the product, the regulatory structure involved, and the
anticipated profitability of the product.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



3

 

 

1.7“Confidential Information” means all confidential or proprietary information
disclosed by one Party to the other Party relating to and in the performance of
this Agreement, including any uses, processes, methods, formulations, clinical
data, test results, research and development plans, pricing policies, business
plans, sales, information relating to customer identities, characteristics and
agreements, financial information and projections, trade secrets, work in
progress, future development, marketing, and investors whether in oral, graphic,
electronic or any other media or form.

 

1.8“Contract Half-Year” means the six month periods ending on June 30 and
December 31 of each year.

 

1.9“Control” or “Controlled” means, with respect to Intellectual Property
Rights, ownership together with the ability to grant a license without
(a) violating the terms of any written agreement with a third party, and/or
(b) incurring any payment obligation to a third party.

 

1.10“Diagnostic Licensed Service” means a Licensed Service that is intended for
the determination, diagnosis, or identification of a disease, condition,
characteristic, or trait.

 

1.11“Diagnostic Licensed Product” means a Licensed Product that is intended for
the determination, diagnosis, or identification of a disease, condition,
characteristic, or trait.

 

1.12“Field of Use” means the use of the Licensed Rights in the field of
Radioimmunotherapy for the diagnosis and treatment of cancer. Field of Use
excludes cell-based or cell-related therapeutics and diagnostics, including but
not limited to the use of [****] constructs, and products incorporating [****].

 

1.13“Intellectual Property Rights” means any or all of the following, and any
and all rights anywhere in the world in, arising out of or associated therewith:
(a) patent applications or patents; (b) copyrights and other rights in works of
authorship; (c) trade secrets; (d) rights in data or Know-How (including both
intellectual property rights and personal property rights in tangible personal
property), and (e) all other intellectual property rights similar to the
foregoing (but in no event including trademarks, trade names, service marks,
service names, trade dress rights or other similar rights); in each case,
whether or not any of the foregoing is registered, and including, without
limitation, rights to apply for, applications for registration of, and any
registrations or issuances of, any of the foregoing.

 

1.14“Know-How” means tangible and intangible technical information, materials,
inventions, processes, protocols, procedures, formulations, compounds,
compositions, devices, methods, formulae, protocols, techniques, algorithms,
software, works of authorship, designs, drawings, results, findings, ideas,
concepts, creations, discoveries, developments, techniques, processes, know-how,
drawings, designs, specifications, data, content, information, formulas,
formulations, algorithms, software, and other technologies or subject matter of
any kind, in each case, that are (i) provided to Licensee; (ii) not generally
publicly known, (iii) Controlled by MSK or MIT, and (iv) used to make or use
Licensed Products or perform Licensed Services.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



4

 

 

1.15Intentionally omitted.

 

1.16“Licensed Products” means on a country-by-country basis, any antibody
construct comprising a binding domain that is specific to all or part of a
DOTA-associated sequence for pre-targeted Radioimmunotherapy that (i) is covered
by (in whole or in part), or is made, uses or is used by a Licensed Service, or
that the making, use, sale, offer to sell, or import of which infringes or would
infringe one or more Valid Claims, but for the license granted herein and not
taking into account the availability of a legal exemption such as experimental
use or drug discovery/development such as that provided by 35 U.S.C. §
271(e)(1) and similar provisions in the laws of other jurisdictions, and/or
(ii) embodies, contains, incorporates, uses, is used or made through the use of,
or was in whole or in part derived from the Know-How. For the avoidance of
doubt, (a) Licensed Products excludes [****] constructs, and products
incorporating [****]; and (b) all Licensed Products shall be either Therapeutic
Licensed Products or Diagnostic Licensed Products.

 

1.17“Licensed Rights” means (i) the Know-How, (ii) the Patent Rights, and
(iii) all Intellectual Property Rights owned in, to or covering the Know-How.

 

1.18“Licensed Service” means (a) on a country-by-country basis, any service or
process making or using an antibody construct comprising a binding domain that
is specific to all or part of a DOTA-associated sequence for pre-targeted
Radioimmunotherapy the performance of which in the country in question would,
absent the license granted under this Agreement, and not taking into account the
availability of a legal exemption such as experimental use or drug
discovery/development such as that provided by 35 U.S.C. § 271(e)(1) and similar
provisions in the laws of other jurisdictions, (i) infringe or otherwise be
within the scope of at least one Valid Claim in that country, and/or
(ii) embodies, contains, incorporates, uses, is used or made through the use of,
or was in whole or in part derived from the Know-How; or (b) performance of a
service using a Licensed Product or the foregoing process. For the avoidance of
doubt, (a) Licensed Services excludes providing or generating [****] constructs,
and products incorporating [****]; and (b) all Licensed Services shall be either
Therapeutic Licensed Services or Diagnostic Licensed Services.

 

1.19Intentionally Omitted.

 

1.20“LICENSEE” means Y-mAbs Therapeutics, Inc.

 

1.21Intentionally Omitted.

 

1.22Intentionally Omitted.

 

1.23Intentionally Omitted.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



5

 

 

1.24“MIT Patent Rights” means MIT’s rights in:

 

(a)          The United States and foreign patents listed in Exhibit A-2; and

 

(b)          any other patent that is a reissue, renewal, reexamination,
substitution or extension of any patent identified on Exhibit A-2.

 

1.25“Net Sales” means the gross amount billed by LICENSEE, its Sublicensees, or
their respective Affiliates for Licensed Products or for Licensed Services, less
the following:

 

(a)          customary trade, quantity, or cash discounts to the extent actually
allowed and taken;

 

(b)          amounts repaid or credited by reason of rejection or return;

 

(c)          to the extent separately stated on purchase orders, invoices, or
other documents of sale, any taxes or other governmental charges levied on the
production, sale, transportation, delivery, or use of a Licensed Product or
performance of a Licensed Service, which is paid by or on behalf of LICENSEE,
Sublicensee, or their respective Affiliates; and

 

(d)          to the extent separately stated on purchase orders, invoices, or
other documents of sale, outbound transportation costs prepaid or allowed and
costs of insurance in transit.

 

Each of (a) through (d) above being a “Deductible Expense.” In no event shall
the sum of Deductible Expense exceed [****].

 

No deductions shall be made for commissions paid to individuals or firms whether
they be with independent sales agencies or regularly employed by LICENSEE and on
its payroll, or for cost of collections. Net Sales shall occur on the earlier of
the date of billing or invoice for a Licensed Product or Licensed Service.

 

Customary distribution of samples of Licensed Product or related performance of
Licensed Services by LICENSEE or Affiliates shall not be included in any
calculation of Net Sales.

 

In the case of discounts on “bundles” of products or services which include
Licensed Products and/or Licensed Services, LICENSEE may, with notice to MSK,
discount (or permit the discounting by an Affiliate or Sublicensee of LICENSEE)
the bona fide list price of any Licensed Product and/or Licensed Service in such
“bundle” by the average percentage discount of all products and services in a
particular “bundle,” calculated as follows: average percentage discount on a
particular “bundle” = [1 - (A/B)] x 100; where A equals the total discounted
price of a particular “bundle” of products and/or services, and B equals the sum
of the undiscounted bona fide list prices of each unit of every product and/or
services in such “bundle” (including without limitation, the Licensed Products
and Licensed Services). With each quarterly royalty report submitted pursuant to
Section 6.2 below, LICENSEE shall provide MSK reasonable documentation
establishing such average discount with respect to each “bundle.” If LICENSEE
cannot so establish the average discount of a “bundle,” Net Sales shall be based
on the undiscounted list price of the Licensed Product or Licensed Service, as
the case may be, in the “bundle.” If a Licensed Product or Licensed Service in a
“bundle” is not sold separately, and no bona fide list price exists for such
Licensed Product or Licensed Service, the Parties shall mutually agree (such
agreement not to be unreasonably withheld by either Party) to an imputed list
price for such Licensed Product or Licensed Service and Net Sales with respect
thereto shall be based on such imputed list price.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



6

 

 

Except as provided in the preceding paragraph, no deductions, credits, rebates,
or allowances shall be taken or permitted in calculating Net Sales that depend
or are based in whole or in part on the sale or purchase of any product or
service that is not a Licensed Product or Licensed Service, including without
limitation for the practice commonly known as “bundling.”

 

If a Licensed Product is sold, or a Licensed Service performed, for the purpose
of creating a finished product for sale, for example a finished therapeutic
product for administration to patients, Net Sales shall be calculated on the
first arms’ length sale of such finished product, and the sale of the Licensed
Product or Licensed Service for the purpose of creating the finished product for
sale shall be excluded.

 

If a product or service is sold or provided for the purpose of creation or use
by a third party of a Licensed Product or Licensed Service (an “Intermediate”),
the Intermediate shall be deemed to be a Licensed Product or Licensed Service
for purposes hereof, and shall be included in Net Sales.

 

Net Sales shall be determined in accordance with GAAP, but not in any way that
reduces the calculations of Net Sales provided herein.

 

Use, transfers or dispositions of Licensed Products or Licensed Services without
charge or consideration (except to reimburse actual out-of-pocket costs for
transport or other such logistics) and in line with normal industry practice,
(i) for charitable purposes; (ii) for preclinical, clinical trial, or
non-commercial manufacturing purposes; or (iii) for regulatory or governmental
purposes shall not in each case be included for the purposes of calculating Net
Sales.

 

Additionally, if LICENSEE or a Sublicensee uses a Licensed Product or a Licensed
Service for its own internal purposes, or otherwise in a situation that is not
for the sale of Licensed Products or Licensed Services, in each case except for
development of same, then Net Sales shall also include an amount equal to the
customary sale price charged to a third party for the same Licensed Product or
Process. If there is no customary sale price, then the Net Sales shall be an
amount equal to the fair market value.

 

For clarity, “cumulative” refers to the lifetime of the Royalty Term, and
includes without distinction sales made by LICENSEE, its Sublicensees, and their
respective Affiliates.

 

1.26“Patent Rights” means the Antibody Patent Rights and the MIT Patent Rights.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



7

 

 

1.27“Phase I Trial” means the first phase of a clinical study involving the
initial introduction of an investigational new drug into humans (generally, but
not always, in the range of 20 to 30 subjects). Phase I studies are typically
closely monitored and may be conducted in patients or normal volunteer subjects.
These studies are designed to determine the metabolism and pharmacologic actions
of the drug in humans, the side effects associated with increasing doses, and,
if possible, to gain early evidence on effectiveness that provides data capable
of meeting statutory standards for marketing approval. During Phase I,
sufficient information about the drug’s pharmacokinetics and pharmacological
effects should be obtained to permit the design of well-controlled,
scientifically valid, Phase II Trials. For example, “Phase I Trial” includes a
human clinical study that satisfies the requirements of 21 C.F.R. § 312.21(a) in
the United States, or an equivalent or counterpart of the foregoing in any other
country or jurisdiction. For clarity, “Phase I Trial” includes both Phase Ia and
Phase Ib trials.

 

1.28“Phase II Trial” means the second phase of a clinical study, the principal
purpose of which is to evaluate the effectiveness of the drug for a particular
indication and to determine the common short term side effects and risks
associated with the drug in patients with the disease target being studied, that
provides data capable of meeting statutory standards for marketing approval.
Phase II Trials usually involve no more than several hundred subjects. For
example, “Phase II Trial” includes a human clinical study that satisfies the
requirements of 21 C.F.R. § 312.21(b) in the United States, or an equivalent or
counterpart of the foregoing in any other country or jurisdiction. For clarity,
“Phase II Trial” includes both Phase IIa and Phase IIb trials.

 

1.29“Phase III Trial” means the third phase of a clinical study involving
expanded controlled and uncontrolled trials. They are performed after
preliminary evidence suggesting effectiveness of the drug has been obtained, and
are intended to gather the additional information about effectiveness and safety
that is needed to evaluate the overall benefit-risk relationship of the drug and
to provide an adequate basis for physician labeling, to support registration for
a product or compound with the FDA and any FDA counterpart, and that provides
data capable of meeting statutory standards for marketing approval. Phase III
Trials usually include several hundred to several thousand subjects. For
example, in the United States, “Phase III Trial” includes a human clinical study
that satisfies the requirements of 21 C.F.R. § 312.21(c) in the United States,
or an equivalent or counterpart of the foregoing in any other country or
jurisdiction. For clarity, “Phase III Trial” includes both Phase IIIa and Phase
IIIb trials.

 

1.30“Radioimmunotherapy” means a direct or indirect conjugate of (i) an
antibody, antibody fragment, or other composition of matter comprising a peptide
binding domain, and (ii) a radioactive isotope.

 

1.31“Regulatory Approval” means, with respect to a nation or, where applicable,
a multinational jurisdiction, such approvals, licenses, registrations or
authorizations that are required to be obtained from a Regulatory Authority
prior to the marketing and sale of a Licensed Product for use in the Field of
Use in such country or multinational jurisdiction (including, where applicable,
pricing approvals necessary to obtain reimbursement).

 





 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



8

 

 

1.32“Regulatory Authority” means, with respect to any particular country or,
where applicable, a multinational jurisdiction, the governmental authority,
body, commission, agency or other instrumentality of such country or
multinational jurisdiction (e.g., the EMA with respect to the European Union),
with the primary responsibility for the approval of pharmaceutical products
before a Licensed Product can be tested, marketed, promoted, distributed or sold
in such country or multinational jurisdiction, including such governmental
bodies, if any, that have jurisdiction over the pricing of such pharmaceutical
product. The term “Regulatory Authority” includes, without limitation, the
USFDA, the European Medicines Agency, and the Japanese MHW.

 

1.33“Royalty Term” means, on a Licensed Product-by-Licensed Product or Licensed
Service-by-Licensed Service basis and country-by-country basis, the period from
the first commercial sale of such Licensed Product or provision of Licensed
Service in such country until the later of: (a) expiration of the last Patent
Rights covering such Licensed Product or provision of Licensed Service in such
country; (b) expiration of any market exclusivity period granted by a Regulatory
Authority with respect to such Licensed Product or provision of Licensed Service
in such country; or (c) [****] from the first commercial sale in such country.

 

1.34“Royalty Year” means each twelve (12) month period commencing January 1 and
ending December 31 during the term of this Agreement; provided however, that:
(a) the first Royalty Year shall be the period of time commencing with the
Effective Date and ending on December 31, 2019; and (b) the last Royalty Year
shall be the period of time commencing on January 1 of the year in which this
Agreement expires or is terminated, and ending on the date of expiration or
termination of this Agreement.

 

1.35Intentionally Omitted.

 

1.36“Sponsored Research Agreement” means the agreement between LICENSEE and MSK
containing the terms and conditions under which the sponsored research at MSK
will be performed.

 

1.37“Sublicensee” means any business entity to which an express sublicense has
been granted under the Licensed Rights as further described under Article 3, or
with respect to the Licensed Products pursuant to this Agreement. If a
third-party wholesaler or distributor does not pay any consideration to LICENSEE
for its wholesale or distributor rights, it shall not be considered a
Sublicensee; and the resale by such wholesaler or distributor of such Licensed
Products or Licensed Services shall not count towards Net Sales by a Sublicensee
provided that a royalty is being paid by LICENSEE on the Net Sales of the amount
of initial transfer to the wholesaler or distributor pursuant to Article 5.

 

1.38“Term” means the term of this Agreement which will commence on the Effective
Date and expire upon the expiration of the last Royalty Term for any Licensed
Product or Licensed Service, unless earlier terminated pursuant to the
Article 16 of this Agreement.

 

1.39“Territory” means worldwide.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



9

 

 

1.40“Therapeutic Licensed Service” means a Licensed Service that is intended for
the treatment, palliation, prevention, or prophylaxis of a disease or condition.

 

1.41“Therapeutic Licensed Product” means a Licensed Product that is intended for
the treatment, palliation, prevention, or prophylaxis of a disease or condition.

 

1.42“Valid Claim” means a claim of (i) an issued and unexpired patent included
within the Patent Rights unless the claim has been held unenforceable or invalid
by the final, un-reversed, and un-appealable decision of a court or other
government body of competent jurisdiction, has been irretrievably abandoned or
disclaimed, or has otherwise been finally admitted or determined to be invalid,
unpatentable or unenforceable, whether through reissue, reexamination,
disclaimer or otherwise, or (ii) a pending patent application included within
the Patent Rights to the extent the claim continues to be prosecuted in good
faith for a time period not to exceed [****] from its earliest asserted priority
filing date.

 

ARTICLE 2 - GRANT OF LICENSE, OPTION AND TRANSFER OF KNOW-HOW

 

2.1License Grant.

 

(a)          In consideration of LICENSEE’s satisfaction of all of its
obligations hereunder, and subject to the terms and conditions of this
Agreement, MSK hereby grants to LICENSEE a worldwide license, in the Field of
Use, during the Term of this Agreement, including the right to sublicense
(subject to Article 3 hereof), to MSK and MIT’s rights under the Licensed Rights
(A) to make, have made, use, offer to sell, sell and import Licensed Products,
and (B) to perform Licensed Services.

 

Except for the reserved rights in Section 2.1(b), the foregoing license is
exclusive with respect to:

 

·             the Antibody Patent Rights except for [****];

 

·             those portions of the Know-How identified on Exhibit B that are
tangible biological materials, including MSK’s Intellectual Property Rights in
such tangible materials;

 

·             the MIT Patent Rights.

 

As to the balance of the Licensed Rights, the foregoing license is nonexclusive.

 

(b)          The grants in Section 2.1(a) above are non-exclusive with respect
to the following rights:

 

(i)           the use of Licensed Rights by MSK, MIT and their Affiliates and
all other non-profit research institutions for patient care; academic or
nonprofit research (including sponsored research); and teaching and other
educationally related purposes;

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



10

 

 

(ii)          the use of Licensed Rights by the inventors thereof (and their
laboratories and collaborators) for patient care; academic or nonprofit research
(including sponsored research); and teaching and other educationally related
purposes; and

 

(iii)         any rights reserved to the United States of America under 35
U.S.C. §§ 200-212 or any other applicable governmental law or regulation.

 

For the avoidance of doubt, MSK and MIT may transfer any tangible materials
within the rights licensed to LICENSEE hereunder to any nonprofit educational or
research institutions for their internal, nonprofit research activities only but
in all cases not involving patient care or dosing of humans. Any such transfer
will be made under a material transfer agreement, which may include an express
or implied license to use such materials. MSK or MIT, as the case may be, will
provide a copy of the material transfer agreement to LICENSEE prior to
transferring the tangible material, and LICENSEE may provide comments or input
on the form of material transfer agreement and proposed transfer, and will have
the right to compel changes and to veto the transfer. Material transfer
agreements may not be subject to further sub-licensing.

 

(c)          MSK and MIT reserve all rights not expressly granted in this
Agreement. The licenses granted hereunder shall not be construed to confer any
rights upon LICENSEE by implication, estoppel or otherwise as to any
intellectual property or technology of MSK or MIT not included in the Licensed
Rights. For the avoidance of doubt, LICENSEE acknowledges that the practice of
the rights licensed hereunder, and rights within the [****] or the [****] (both
defined below), may be restricted by Intellectual Property Rights that are now,
or that may in the future be, owned or controlled by MSK or MIT, including
Intellectual Property Rights licensed to third parties.

 

2.2[****]

 

2.3[****]

 

2.4[****]

 

2.5[****]

 

2.6U.S. Manufacturing. LICENSEE agrees to comply with the applicable
requirements of 35 U.S.C. § 204 “Preference for United States Industry”, as
amended, or any successor statutes or regulations.

 

2.7MSK shall (or as the case shall be shall arrange for MIT to) from time to
time transfer to LICENSEE, at LICENSEE’s sole cost and expense, such items of
Know-How as may be mutually agreed, provided however that any transfer of
Know-How from MIT is subject to MIT’s prior written consent, which consent it
may withhold in its sole discretion..

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



11

 

 

ARTICLE 3 - SUBLICENSES

 

3.1LICENSEE shall have the unrestricted right to grant sublicenses of its rights
granted under Section 2.1; provided that each sublicense is in writing and:

 

(a)within [****] of granting any such sublicense LICENSEE shall notify MSK of
such grant and the name and address of each such Sublicensee and furnish a
complete copy of all agreements between it and the Sublicensee;

 

(b)the sublicense is at royalty rates [****] required to be paid to MSK under
this Agreement pursuant to Section 5.1(c);

 

(c)the sublicense agreement shall not contain any provision which would permit
it to extend beyond the term of this Agreement with regard to the Patent Rights
licensed hereunder;

 

(d)the sublicense agreement shall disclaim all representations, warranties,
indemnities and liability on the part of MSK and MIT;

 

(e)the sublicense agreement shall not grant any rights to the Patent Rights and
Know-How which are inconsistent with the rights granted to, and the obligations
of, LICENSEE hereunder;

 

(f)LICENSEE further agrees that any sublicenses granted by it shall provide that
the obligations to MSK and MIT, as applicable, of [****] of this Agreement shall
be binding upon the Sublicensee as if it were a party to this Agreement.

 

(g)Any act or omission of any Sublicensee which would constitute a material
breach of said clauses if performed by LICENSEE shall be deemed to be a breach
by LICENSEE of this Agreement, and MSK shall have the right to terminate the
Agreement pursuant to Section 16.2 unless the breach is cured, or the sublicense
to the offending Sublicensee is terminated, within the [****] notice period set
forth in Section 16.2. LICENSEE shall provide MSK, within [****] of occurrence,
copies of any agreement modifying or terminating a sublicense, or any other
agreements with a Sublicensee.

 

3.2Any subcontractor engaged by LICENSEE to perform for LICENSEE any of its
rights and obligations under this Agreement (a “Third Party Subcontractor”)
shall be party to a written agreement consistent with the terms and conditions
of this Agreement, including without limitation, and as applicable, those
provisions pertaining to confidentiality, intellectual property rights, and
regulatory/safety matters. In all cases, LICENSEE remains fully responsible
(i) for the performance of its obligations hereunder regardless of whether such
performance has been delegated to a Third Party Subcontractor, and (ii) for the
actions and conduct of the Third Party Subcontractor in performance of
LICENSEE’s obligations.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



12

 

 

3.3LICENSEE may grant a Sublicensee the right to grant further sublicenses
provided that the requirements and conditions applicable to the grant of a
sublicense shall apply to such grant. Such sub-sublicense agreements shall be
treated as sublicense agreements and such sub-Sublicensees shall be treated as
Sublicensees for the purpose of this Agreement.

 

ARTICLE 4 - DILIGENCE

 

4.1LICENSEE and its Sublicensees shall use Commercially Reasonable Efforts to
bring Licensed Products and/or Licensed Services to market and to continue
Commercially Reasonable Efforts to market one or more Licensed Products and/or
Licensed Services throughout the Term. Furthermore, in the event LICENSEE
terminates the Sponsored Research Agreement (other than termination for breach
by MSK) and fails to prove to MSK that LICENSEE is diligently pursuing
development of Licensed Products and/or Licensed Services, MSK shall have the
right to terminate this Agreement for breach. LICENSEE shall use Commercially
Reasonable Efforts to develop Licensed Products and Licensed Services for use in
all applications defined in the Field of Use, including, but not limited to,
pediatric indications, and to form strategic partnerships through sublicenses to
exploit such clinical markets. In the event that within [****] of the Effective
Date, LICENSEE has failed to sublicense Patent Rights to a bona fide strategic
partner for a particular clinical field or additional application claimed in
Patent Rights (including but not limited to [****]) or has failed to prove to
MSK that LICENSEE is diligently pursuing development of such additional
field(s) and FDA approval for such clinical fields or additional applications,
including development of the Licensed Products and Licensed Services for
pediatric indications, as shown by written records, such clinical field or
additional application shall automatically be excluded from the Field of Use,
and MSK shall be free to grant licenses to others for Licensed Products and/or
Licensed Services within such excluded field. Without limiting the foregoing:
LICENSEE shall meet the following Milestone Activities on or prior to the
Expected Completion Date listed below:

 

Milestone Activity   Expected
Completion Date Dosing of first subject with first Licensed Product directed at
the [****] target   within [****] of Effective Date Dosing of first subject with
first Licensed product directed at the [****] target   within [****] of
Effective Date Dosing of first subject with first Licensed Product directed at
the [****] target   within [****] of Effective Date PhII 1st dose with first
Licensed Product directed at the [****] target   within [****] of Effective Date
PhII 1st dose with first Licensed product directed at the [****] target   within
[****] of Effective Date PhII 1st dose with first Licensed Product directed at
the [****] target   within [****] of Effective Date PhIII 1st dose with first
Licensed Product directed at the [****] target   within [****] of Effective Date
PhIII 1st dose with first Licensed product directed at the [****] target  
within [****] of Effective Date PhIII 1st dose with first Licensed product
directed at the [****] target   within [****] of Effective Date FDA approval:  
  First Orphan indication First Licensed Product directed at the [****] target
within [****] of Effective Date   First Licensed product directed at the [****]
target within [****] of Effective Date   First Licensed Product directed at the
[****] target within [****] of Effective Date First Non-orphan indication First
Licensed Product directed at the [****] target within [****] of Effective Date  
First Licensed product directed at the [****] target within [****] of Effective
Date   First Licensed Product directed at the [****] target within [****] of
Effective Date

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



13

 

 

Milestone Activities may be modified and Expected Completion Dates extended with
MSK’s prior written approval.

 

In the event LICENSEE fails to achieve any Milestone Activities on or prior to
the Expected Completion Date above, the license granted hereunder shall
automatically exclude the target for a Milestone Activity that was not completed
on or prior to the Expected Completion Date. If LICENSEE’s failure to meet its
diligence obligations under this Agreement is due to circumstances that, in
MSK’s institutionally reasonable judgment, LICENSEE could not reasonably have
avoided and LICENSEE can demonstrate that it has made Commercially Reasonable
Efforts to achieve such Milestone Activity on or prior to the allotted Expected
Completion Date, then such Milestone Activity Expected Completion Date shall be
extended for a commercially reasonable period of time not to exceed [****]. Such
circumstances may include technical difficulties or delays in preclinical or
clinical studies or regulatory processes, as well as other conditions beyond the
control of LICENSEE, including the occurrence of any Force Majeure Event (as
defined herein), but shall not include inability of LICENSEE to obtain funding.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



14

 

 

(a)          LICENSEE agrees to give MSK written notice and evidence within
[****] of the achievement of each of the above specific diligence obligations.

 

(b)          LICENSEE will have delivered to MSK prior to the execution of this
Agreement, its detailed business plan for the development of the Licensed Rights
(attached as Exhibit C to this Agreement), including, for example, relevant
schedules of capital investments needed to implement the plan, financial,
equipment, facility plans, number and kind of personnel and time planned for
each phase of development of the Licensed Rights for a [****] period, to the
extent formed by LICENSEE. LICENSEE shall provide similar reports to MSK
annually to relay update and status information on LICENSEE's business, research
and development progress, including projections of activity anticipated for the
next reporting year.

 

(c)          LICENSEE will be solely responsible, at LICENSEE’s sole cost and
expense, for securing all Regulatory Approval necessary for commercial sale of
Licensed Products or provision of Licensed Services. MSK will provide reasonable
cooperation through providing LICENSEE, upon LICENSEE’s reasonable written
request and in a timely fashion, with copies of such documentation and
information Controlled by MSK that are reasonably necessary to secure such
Regulatory Approval, provided that LICENSEE shall reimburse MSK for the
reasonable expenses of providing such documentation and information. LICENSEE
shall advise MSK, through annual reports described in Section 4.1(b) above, of
its program of development for obtaining said approvals.

 

4.2If LICENSEE is the subject of an inquiry or inspection by a Regulatory
Authority or other governmental authority or certification agency in relation to
any Licensed Product, LICENSEE will notify MSK as soon as reasonably possible
and keep MSK reasonably apprised of the results of such inquiry or inspection.

 

ARTICLE 5 - PAYMENTS

 

5.1For the rights, privileges and licenses granted hereunder, LICENSEE shall pay
to MSK, in the manner hereinafter provided, until the end of the Term:

 

(a)          LICENSEE shall pay to MSK a license issue fee of [****] due within
[****] after the Effective Date. Such fee shall be nonrefundable and
non-creditable against any other obligations hereunder.

 

(b)          Equity:

 

(i)           Within [****] of the Effective Date, LICENSEE shall issue to MSK
and MIT, to be divided between them as directed by MSK, shares of common stock
equal to [****].

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



15

 

 

(ii)          Within [****] of the date which is [****] after the Effective
Date, LICENSEE shall issue to MSK and MIT, to be divided between them as
directed by MSK, shares of common stock equal to [****].

 

(iii)         Within [****] of the date which is [****] after the Effective
Date, LICENSEE shall issue to MSK and MIT, to be divided between them as
directed by MSK, shares of common stock equal to [****].

 

(iv)         LICENSEE’s stock shall be valued at the average closing price on
the NASDAQ Global Select Market over the [****] period that ends [****] before
the deadline for issuance.

 

(v)          LICENSEE may discharge its obligations under each of 5.1(b)(i),
5.1(b)(ii), or 5.1(b)(iii), with [****] advance notice to MSK, by paying MSK in
each case [****] instead of issuing shares of common stock.

 

For clarity, LICENSEE’s obligations under this Section 5.1 shall survive
termination of this Agreement unless it is terminated by LICENSEE for material
breach by MSK. Details concerning equity are provided in the separate equity
agreement entered into contemporaneously herewith.

 

(c)          Royalties:

 

(i)           Royalties on Therapeutic Licensed Products and Therapeutic
Licensed Services: Except as provided in paragraphs (iii) and (iv) below,
LICENSEE shall, subject to possible reductions, pay MSK a [****] royalty on
cumulative Net Sales of Therapeutic Licensed Products or Therapeutic Licensed
Services up to [****], [****] royalty on cumulative Net Sales of Therapeutic
Licensed Products or Therapeutic Licensed Services in excess of [****] up to
[****], and [****] royalty on cumulative Net Sales of Therapeutic Licensed
Products or Therapeutic Licensed Services of over [****] – all the foregoing to
be paid and to be calculated on a Therapeutic Licensed Product-by-Therapeutic
Licensed Product or Therapeutic Licensed Service-by-Therapeutic Licensed Service
basis. If LICENSEE is entitled to a reduction of the royalty rates pursuant to
paragraphs (vi) or (viii) below, such reductions shall not reduce the above
royalty rates to less than [****], respectively. [****]

 

(ii)          Royalties on Diagnostic Licensed Products and Diagnostic Licensed
Services: LICENSEE shall pay, subject to possible reductions, MSK a [****]
royalty on cumulative Net Sales of Diagnostic Licensed Products or Diagnostic
Licensed Services up to [****], [****] royalty on cumulative Net Sales of
Diagnostic Licensed Products or Diagnostic Licensed Services in excess of [****]
up to [****], and [****] royalty on cumulative Net Sales of Diagnostic Licensed
Products or Diagnostic Licensed Services of over [****] – all of the foregoing
to be paid and to be calculated on a Diagnostic Licensed Product-by-Diagnostic
Licensed Product or Diagnostic Licensed Service-by-Diagnostic Licensed Service
basis. Royalties on Diagnostic Licensed Products and Diagnostic Licensed
Services are not subject to reductions under 5.1(c)(viii). If a Licensed Product
is both a Therapeutic Licensed Product and a Diagnostic Licensed Product, or if
a Licensed Service is both a Therapeutic Licensed Service and a Diagnostic
Licensed Service, it shall be regarded as a Therapeutic License Product or
Therapeutic Licensed Service, as the case may be, for the calculation of
royalties.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



16

 

 

(iii)         Royalties on Therapeutic Licensed Products directed to a target
developed solely by a Sublicensee: For Net Sales of Therapeutic Licensed
Products directed to a target developed solely by a Sublicensee and for which
the Net Sales are made by such Sublicensee or its Affiliate, LICENSEE shall pay
MSK [****]. For clarity, this royalty rate is not entitled to a reduction of the
royalty rates pursuant to paragraphs (vi) or (viii) below. If Net Sales of
Therapeutic Licensed Products directed to a target developed solely by a
Sublicensee are made by an entity other than such Sublicensee or its Affiliate,
LICENSEE shall pay MSK royalties according to paragraph (iv) below.

 

(iv)         Royalties on Therapeutic Licensed Products using a targeting
antibody construct moiety solely developed by LICENSEE: For Net Sales of
Therapeutic Licensed Products and Therapeutic Licensed Services directed to a
target developed solely by LICENSEE, LICENSEE shall pay MSK a [****] royalty on
cumulative Net Sales of Therapeutic Licensed Products or Therapeutic Licensed
Services up to [****], [****] royalty on cumulative Net Sales of Therapeutic
Licensed Products or Therapeutic Licensed Services in excess of [****] up to
[****], and [****] royalty on cumulative Net Sales of Therapeutic Licensed
Products or Therapeutic Licensed Services of over [****] – all the foregoing to
be paid and to be calculated on a Therapeutic Licensed Product-by-Therapeutic
Licensed Product or Therapeutic Licensed Service-by-Therapeutic Licensed Service
basis. If LICENSEE is entitled to a reduction of the royalty rates pursuant to
paragraphs (vi) or (viii) below, such reductions shall not reduce the above
royalty rates to less than [****], respectively. For clarity, “cumulative”
refers to the lifetime of the Royalty Term.

 

(v)          Intentionally omitted.

 

(vi)         On a country-by-country and Licensed Product-by-Licensed Product or
Licensed Service-by-Licensed Service basis, if the Patent Rights expire prior to
the end of the Royalty Term such that the Licensed Product or Licensed Service
is no longer covered by a Valid Claim in such country, the royalty rates above
due to MSK after expiration of the Patent Rights shall be reduced by [****].

 

(vii)        If the Licensed Products or Licensed Services are not and were
never covered by a Valid Claim, the royalty rates above due for such Licensed
Products or Licensed Services shall be [****]. This royalty rate shall not be
subject to further reductions under (viii) immediately below.

 

(viii)       In the event that LICENSEE or Sublicensees are legally required to
obtain any additional licenses from one or more third parties in order to make,
have made, use, lease, offer to sell, sell and/or import Therapeutic Licensed
Products or provide Therapeutic Licensed Services, and such license(s) require
LICENSEE to make reasonable payments to one or more third parties, LICENSEE may
offset a total of [****] of such third-party payments against any royalty
payments that are due to MSK in the same Contract Half-Year.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



17

 

 

(ix)         Annual minimum royalty payments, due at each anniversary of the
Effective Date, starting [****] after the Effective Date, in the amount of
[****] per Royalty Year, and [****] once a patent within the Licensed Rights has
issued. The minimum royalty payments shall be nonrefundable but fully creditable
against the earned royalty payments required in Section 5.1(c) and may be
carried forward until such credit is fully applied.

 

(x)           No multiple royalties shall be payable because any Licensed
Product or Licensed Service, its manufacture, use, lease, sale or provision is
or shall be covered by more than one of the Licensed Rights granted under this
Agreement.

 

Royalties shall be payable twice each year, once for each Contract Half-Year.

 

(d)          Development Milestones: Milestones are due for each Licensed
Product where development was initiated by LICENSEE and/or where the target is
covered by a Valid Claim. For clarity, if a Sublicensee provides its own
antibody for targeting and the resulting Therapeutic Licensed Product is not
covered by a Valid Claim, no additional milestone payments are due. Milestone
payments are as follows:

 

Milestone Event Therapeutic Licensed
Product Milestone
Payment Milestone Payment due
at the earlier of
completion of Milestone
Activity or date indicated
below Dosing of first subject with first Therapeutic Licensed Product 1st
Therapeutic Licensed Product [****] within [****] of Effective Date Dosing of
first subject with second Therapeutic Licensed Product 2nd Therapeutic Licensed
Product [****] within [****] of Effective Date Dosing of first subject with
third Therapeutic Licensed Product 3rd Therapeutic Licensed Product [****]
within  [****] of Effective Date PhII 1st dose with first Therapeutic Licensed
Product 1st Therapeutic Licensed Product [****] within [****] of Effective Date
PhII 1st dose with second Therapeutic Licensed Product 2nd Therapeutic Licensed
Product [****] within [****] of Effective Date PhII 1st dose with third Licensed
Product 3rd Therapeutic Licensed Product [****] within [****] of Effective Date
PhIII 1st dose with first Therapeutic Licensed Product 1st Therapeutic Licensed
Product [****] within [****] of Effective Date PhIII 1st dose with second
Therapeutic Licensed Product 2nd Therapeutic Licensed Product [****] within
[****] of Effective Date PhIII 1st dose with third Therapeutic Licensed Product
3rd Therapeutic Licensed Product [****] within [****] of Effective Date FDA
approval:       First Orphan indication 1st Therapeutic Licensed Product [****]
within [****] of Effective Date   2nd Therapeutic Licensed Product [****] within
[****] of Effective Date   3rd Therapeutic Licensed Product [****] within [****]
of Effective Date         First Non-orphan indication 1st Therapeutic Licensed
Product [****] within [****] of Effective Date   2nd Therapeutic Licensed
Product [****] within [****] of Effective Date   3rd Therapeutic Licensed
Product [****] within [****] of Effective Date

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



18

 

 

Milestone Event Diagnostic Licensed
Product Milestone
Payment Milestone Payment due
at the earlier of
completion of Milestone
Activity or date indicated
below PhII 1st dose with first Diagnostic Licensed Product 1st Diagnostic
Licensed Product [****] within [****] of Effective Date PhII 1st dose with
second Diagnostic Licensed Product 2nd Diagnostic Licensed Product [****] within
[****] of Effective Date PhII 1st dose with third Diagnostic Licensed Product
3rd Diagnostic Licensed Product [****] within [****] of Effective Date PhIII 1st
dose with first Diagnostic Licensed Product 1st Diagnostic Licensed Product
[****] within [****] of Effective Date PhIII 1st dose with second product 2nd
Diagnostic Licensed Product [****] within [****] of Effective Date PhIII 1st
dose with third Diagnostic Licensed Product 3rd Diagnostic Licensed Product
[****] within [****] of Effective Date FDA approval:       First Orphan
indication 1st Diagnostic Licensed Product [****] within [****] of Effective
Date   2nd Diagnostic Licensed Product [****] within [****] of Effective Date  
3rd Diagnostic Licensed Product [****] within [****] of Effective Date        
First Non-orphan indication 1st Diagnostic Licensed Product [****] within [****]
of Effective Date   2nd Diagnostic Licensed Product [****] within [****] of
Effective Date   3rd Diagnostic Licensed Product [****] within [****] of
Effective Date

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



19

 

 

In the event that a specified clinical trial Phase is skipped (e.g., proceeding
directly to Phase III from Phase I, or filing an application for Regulatory
Approval after a Phase II trial), or two Phases are combined (e.g., a Phase
II/III trial), the milestone shall be achieved and due for both events (the
Phase that was skipped or the sum of the milestones for the combined trials)
such that the total milestone payments are not reduced.

 

For the avoidanceof doubt, the Parties recognize that the milestone events for
Diagnostic Licensed Products may not correspond to the regulatory approval
pathway for such products, and in part for that reason have provided the
time-based dates for such products.

 

(e)          Sales Milestones: The following milestones are payable once upon
reaching the indicated cumulative Net Sales amounts:

 

Sales Milestone Licensed Product Cumulative Net Sales Upon  Net Sales of
Therapeutic Licensed Products  of [****] All Therapeutic Licensed Products
[****] Upon  Net Sales of Therapeutics Licensed Products of [****] 1st
Therapeutic Licensed Product [****]   Second Therapeutic Licensed Product [****]
  Third Therapeutic Licensed Product [****] Upon Net Sales of Diagnostic
Licensed Products of [****] All Diagnostic Licensed Products [****] Upon  Net
Sales of Diagnostic Licensed Products of [****] 1st Diagnostic Licensed Product
[****]   Second Diagnostic Licensed Product [****]   Third Diagnostic Licensed
Product [****]

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



20

 

 

(f)           Sublicensing Income in addition to royalties on Net Sales:

 

If revenue is generated through the sublicense of Licensed Rights involving
antibody targets provided with the Licensed Rights, the following shall apply:
LICENSEE shall pay MSK a sublicense fee of [****] on any revenue generated in a
transaction or series of related transactions including a sublicense of Licensed
Rights to a third party prior to dosing a patient in a clinical trial, [****] on
any revenue generated through sublicense of Licensed Rights to a third party
after entering into a Phase I Trial, [****] on any revenue generated through
sublicense of Licensed Rights to a third party after entering into a Phase II
Trial, [****] on any revenue generated through sublicense of Licensed Rights to
a third party after entering into a Phase III Trial, [****] on any revenue
generated through sublicense of Licensed Rights to a third party after
submission of a marketing application, and [****] on any revenue generated
through sublicense of Licensed Rights to a third party after commencing
commercialization of said Licensed Product or Licensed Service, excluding
amounts paid by Sublicensee to LICENSEE for Net Sales of Licensed Products or
Licensed Services and patent cost reimbursement. Determination of which percent
sharing applies shall be made on a product-by-product or process-by-process
basis if a bona fide allocation between or among a plurality of Licensed
Products or Licensed Services has been made in such transaction with the
portions allocated to each equaling the entire revenue generated in the
transaction or series of related transactions, and; otherwise, the highest
applicable percent shall apply. For clarity, this provision shall apply for both
Therapeutic and Diagnostic Licensed Products.

 

If revenue is generated through the sublicense of Licensed Rights involving
antibody targets generated by LICENSEE, the following shall apply: LICENSEE
shall pay MSK a sublicense fee of [****] on any revenue generated in a
transaction or series of related transactions including a sublicense of Licensed
Rights to a third party prior to dosing a patient in a clinical trial, [****] on
any revenue generated through sublicense of Licensed Rights to a third party
after entering into a Phase I Trial, [****] on any revenue generated through
sublicense of Licensed Rights to a third party after entering into a Phase II
Trial, [****] on any revenue generated through sublicense of Licensed Rights to
a third party after entering into a Phase III Trial, [****] on any revenue
generated through sublicense of Licensed Rights to a third party after
submission of a marketing application, and [****] on any revenue generated
through sublicense of Licensed Rights to a third party after commencing
commercialization of said Licensed Product or Licensed Service, excluding
amounts paid by Sublicensee to LICENSEE for Net Sales of Licensed Products or
Licensed Services and patent cost reimbursement. Determination of which percent
sharing applies shall be made on a product-by-product or process-by-process
basis if a bona fide allocation between or among a plurality of Licensed
Products or Licensed Services has been made in such transaction with the
portions allocated to each equaling the entire revenue generated in the
transaction or series of related transactions, and; otherwise, the highest
applicable percent shall apply. For clarity, this provision shall apply for both
Therapeutic and Diagnostic Licensed Products.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



21

 

 

For clarity, the breakpoints for different percentage sharing of sublicense
revenue above that refer to stages of development apply to the point at which
the sublicense occurs, not the point(s) at which the consideration is received.

 

If LICENSEE receives any consideration from or on behalf of a Sublicensee in any
transaction or series of transactions that include the grant of a sublicense
hereunder or otherwise constitutes the counterparty as a Sublicensee
(“Sublicensing Income”), and the sublicense includes Licensed Rights without any
target binding domains generated by LICENSEE or antibody targets included in the
Licensed Rights, LICENSEE shall share [****] of such payments with MSK. The
value of debt or equity investments by Sublicensee to LICENSEE as part of such
transactions may be excluded, but only if such investments are at fair market
value (and in the case of loans, not forgiven) and if the transaction is not
structured such that said exclusions reduce any payment otherwise due to MSK. If
consideration to LICENSEE that is subject to sharing with MSK under this section
is in a form other than cash, the fair market value of such noncash
consideration shall be used in calculating the amount due MSK, unless MSK agrees
in writing to a different method.

 

For the avoidance of doubt, the payments under this section are in addition to,
and not in lieu of, royalties on Net Sales and milestone payments.

 

(g)          Research Funding: LICENSEE shall provide research funding to [****]
lab at MSK (or a successor lab reasonably acceptable to the LICENSEE at MSK if
[****] lab at MSK is no longer operating) equaling up to a total of [****]
including overhead over [****] years immediately following the Effective Date of
this Agreement in accordance with the budget generated by MSK to be incorporated
into the Sponsored Research Agreement.

 

(h)          Scope and use of such research shall be agreed upon and defined in
a separate Sponsored Research Agreement that will be attached to this Agreement
as Exhibit D.

 

For clarity, although separate agreements between the Parties provide the
specific terms for paragraphs (g) – (h) above, part of the consideration from
LICENSEE to MSK for this Agreement are those agreements, and a material breach
by LICENSEE of its obligations under those agreements shall be deemed to be a
breach of this Agreement as well.

 

(i)           Priority Review Voucher: LICENSEE will use Commercially Reasonable
Efforts to assess the possibility of obtaining a priority review vouchers
(“PRVs”) under Section 908 of the FDA Safety and Innovation Act and will
diligently pursue such PRVs for each product developed.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



22

 

 

Should LICENSEE be awarded such a PRV for a Licensed Product, LICENSEE shall
distribute to MSK [****] of income generated from the sale of any such PRV or
the sale of other comparable incentive provided by any non-US jurisdiction.

 

The Parties agree that the LICENSEE shall diligently seek to sell any PRV or
other comparable incentive provided by any non-US jurisdiction unless the
Parties agree otherwise in writing.

 

5.2Payment Terms: Payments shall be payable [****] after they are due, paid in
United States dollars in New York, NY, or at such other place as MSK may
reasonably designate consistent with the laws and regulations controlling in any
foreign country, but not in any other currency. If any currency conversion shall
be required in connection with the payment of royalties hereunder, such
conversion shall be made by using the exchange rate prevailing at the JP Morgan
Chase Bank on the last business day of the Contract Half-Year reporting period
to which such royalty payments relate. The License Fee due under Section 5.1
(a) above and the past patent costs due under Section 7.1 below shall be due
within [****] after the Effective Date, and if such payments are not timely
received, this Agreement shall be null, void and without effect.

 

5.3Interest: LICENSEE shall pay to MSK interest on any amounts not paid when
due. Such interest will accrue from the [****] after the payment was due, at a
rate of [****] per month or the highest rate permitted by law (whichever is
less), and shall be compounded monthly. The interest payment will be due and
payable on the first day of each month after interest begins to accrue, until
full payment of all amounts due MSK is made. MSK rights to receive such interest
payments shall be in addition to any other rights and remedies available to MSK.

 

5.4LICENSEE agrees that it shall not reduce any payments due under the Agreement
as the result of co-ownership interests by LICENSEE or any other third party in
the Patent Rights.

 

ARTICLE 6 - REPORTS AND RECORDS

 

6.1LICENSEE shall keep, and shall require its Affiliates and Sublicensees to
keep, full, true and accurate books of account containing all particulars that
may be necessary for the purpose of showing the amounts payable to MSK
hereunder. Said books and records shall be maintained for a period of no less
than [****] years following the period to which they pertain. For the term of
this Agreement, upon reasonable written notice, LICENSEE shall allow MSK or its
agents to inspect such books and records for the purpose of verifying LICENSEE's
royalty statement or compliance in other respects with this Agreement. Such
inspections shall be during normal working hours of LICENSEE. Should such
inspection lead to the discovery of a discrepancy greater than [****] and
[****], in reporting to MSK’s detriment, for any twelve (12) month period,
LICENSEE agrees to pay the full cost of such inspection plus interest as
stipulated in Article 5.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



23

 

 

6.2Commercialization Reports:

 

LICENSEE, within [****] of the end of each Contract Half-Year, shall deliver to
MSK true and accurate reports, giving such particulars of the business conducted
by LICENSEE and its Sublicensees during the preceding six-month period under
this Agreement.

 

The reports shall include at least the following information, to be itemized per
Licensed Product and/ or Licensed Service:

 

(a)volumes, and unique identifiers (e.g., SKU or otherwise), of Licensed
Products sold or otherwise distributed;

 

(b)total revenue received on account of (i) Licensed Products sold or otherwise
distributed, and (ii) other revenue bearing activities subject to payment
hereunder;

 

(c)Deductible Expenses (as provided in the definition of “Net Sales”);

 

(d)Net Sales;

 

(e)the portion of Net Sales that was received from Sublicensees;

 

(f)total royalties due;

 

(g)country of sale;

 

(h)foreign currency conversion rate; and

 

(i)any other consideration received in the prior quarter.

 

6.3With each such report submitted, LICENSEE shall pay to MSK the royalties due
and payable under this Agreement. If no royalties shall be due, LICENSEE shall
so report.

 

In addition, LICENSEE shall also submit semi-annually a detailed report
summarizing LICENSEE's research, development, commercialization and other
business progress during the prior six (6) months, and its projections of
activity anticipated for the next six months (6). Once Regulatory Approval is
obtained for a Licensed Product or Licensed Service in the United States, such
reports shall be submitted annually instead of semi-annually.

 

6.4Within [****] of the occurrence of any of the milestones set forth in
Section 5.1(d) by or on behalf of LICENSEE, an Affiliate, or Sublicensee,
LICENSEE shall notify MSK of the achievement of such milestone. Milestone
payments shall be paid when due against a duly issued invoices from MSK to
LICENSEE.

 

6.5LICENSEE shall promptly provide MSK with copies of any royalty or
commercialization reports received by LICENSEE from its Sublicensees.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



24

 

 

ARTICLE 7 - PATENT PROSECUTION

 

7.1Patent Cost Reimbursement. LICENSEE shall pay during the term of the
Agreement reasonable out-of-pocket expenses borne by MSK for filing, prosecuting
and maintaining Antibody Patent Rights through patent counsel of MSK’s choice,
reasonably acceptable to LICENSEE. MSK may choose, at its sole discretion, to
have said patent counsel invoice LICENSEE directly for costs incurred in the
filing, prosecuting and maintaining of Antibody Patent Rights. LICENSEE shall
reimburse MSK for all historic patent costs related to the Antibody Patent
Rights within [****] upon receiving itemized historic patent costs.

 

Payment of all fees and costs, including attorneys’ fees, relating to the
filing, prosecution and maintenance of the MIT Patent Rights (including without
limitation interferences, reexaminations and reissues and defense costs, such as
those related to defending the Patent Rights during an inter partes review by
the Patent Trial and Appeal Board) shall be the responsibility of LICENSEE,
whether such amounts were incurred before or after the Effective Date. As of the
Effective Date, MIT has incurred approximately [****] for such patent related
fees and costs. LICENSEE shall reimburse all amounts due pursuant to this
Section 7.1 within [****] of receipt of an invoice from MIT.

 

All payments due to MIT under this Agreement shall be made payable to
“Massachusetts Institute of Technology” and sent to the address identified on
the invoice received. Each payment should reference this Agreement and identify
the obligation under this Agreement that the payment satisfies. Unless otherwise
stated on the invoice, payments sent by wire transfer shall be paid to:

 

[****]

 

All payments due to MIT under this Agreement shall be drawn on a United States
bank and shall be payable in United States dollars. Any payments due to MIT that
are not paid on or before the date such payments are due under this Agreement
shall bear interest from the date due, to the extent permitted by law, at [****]
on the last business day of the calendar quarter to which such payment relates.

 

7.2MSK shall diligently prosecute and maintain the Antibody Patent Rights in the
United States and in such countries as are determined by MSK and agreed to by
LICENSEE, using counsel of MSK’s choice reasonably acceptable to LICENSEE. If
LICENSEE does not agree to bear the expense of filing or maintaining any patent
applications in any foreign countries in which MSK wishes to obtain patent
protection, then MSK may file and prosecute such applications at its own expense
and any license granted hereunder shall exclude such countries.

 

MIT shall maintain all of the MIT Patent Rights, and shall give LICENSEE
reasonable opportunity to advise MIT on the maintenance of the MIT Patent
Rights.

 

7.3MSK shall provide LICENSEE with copies of all relevant patent prosecution
documentation so that LICENSEE may be informed and to give LICENSEE reasonable
opportunity to advise MSK on the continuing prosecution, and LICENSEE agrees to
keep this documentation confidential.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



25

 

 

7.4Patent counsel remains counsel to MSK with an appropriate contract (and shall
not jointly represent LICENSEE unless mutually agreed to in writing by the
Parties).

 

7.5The Parties agree that they share a common legal interest in obtaining valid,
enforceable patents and that LICENSEE will maintain confidential all information
received pursuant to this Article 7.

 

7.6At any time, LICENSEE shall notify MSK if LICENSEE wishes to terminate its
license to any of the patent applications or patents within the Antibody Patent
Rights. LICENSEE shall identify such patent applications and patents to MSK in
writing, in which event, [****] after receipt of such written notice by MSK,
LICENSEE shall have no further obligation to pay any costs and expenses incurred
by MSK for the prosecution and maintenance of such identified patents and patent
applications. For the avoidance of doubt, MSK may independently, and at its own
expense, maintain any such patent applications and patents after such a
termination by LICENSEE, and any license granted hereunder shall exclude any
such patents and patent applications.

 

7.7LICENSEE (and its Sublicensees) shall have the right, on a Licensed
Product-by-Licensed Product basis, to select a patent within the Antibody Patent
Rights to seek a term extension for or supplementary protection certificate
under in accordance with the applicable laws of any country. Each Party agrees
to execute any documents and to take any additional actions as the other party
may reasonably request in connection therewith. LICENSEE shall provide MSK with
at least[****] prior written notice before applying for a patent term extension
or supplementary protection certificate for any Licensed Product.

 

ARTICLE 8 - INFRINGEMENT

 

8.1Monitoring. LICENSEE shall use Commercially Reasonable Efforts to monitor
third party infringement of the Patent Rights in the Field of Use (an
“Infringement”). LICENSEE shall keep MSK and MIT timely informed of any
activities by LICENSEE in regard hereto. When the term “MSK/MIT” is used in this
Article 8, it refers to both institutions unless only one institution is
concerned, i.e., if all patent(s) at issue are solely owned by one of the
institutions, in which case that term refers only to the concerned instiution.

  



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



26

 

 

8.2This Section sets forth the rights of enforcement and defense in relation to
the Patent Rights.

 

(a)First Right. LICENSEE shall have the first right, but not the obligation, to
take action to enforce the Patent Rights against any Infringement. Prior to
commencing any enforcement action with respect to any Infringement, LICENSEE
(i) shall advise MSK/MIT in writing of LICENSEE’s proposed course of action,
(ii) at MSK/MIT’s request shall meet with MSK/MIT to discuss such proposed
course of action, and (iii) shall consider in good faith the views of MSK/MIT
and the potential effects of enforcement activities on MSK/MIT and the public
interest. Should LICENSEE elect to take action to enforce the Patent Rights
against any Infringement, LICENSEE shall first obtain MSK/MIT’s approval of
LICENSEE’s selected counsel to represent LICENSEE and MSK/MIT, which approval
shall not be unreasonably withheld. Once counsel is selected and approved,
LICENSEE shall keep MSK/MIT reasonably informed of the progress of the
enforcement action and shall give MSK/MIT a reasonable opportunity to offer its
views about major decisions affecting the enforcement action or the validity or
enforceability of the Patent Rights. LICENSEE agrees to consider those views in
good faith, but shall have the right to control the action; provided, however,
that if LICENSEE fails to defend in good faith the validity and/or
enforceability of the Patent Rights in the action or, if LICENSEE’s exclusive
license to a Valid Claim in the action terminates, MSK/MIT has the right to take
control of the action pursuant to Section 8.2(b). LICENSEE must obtain MSK/MIT’s
written consent before offering or accepting any compromise or settlement, which
consent shall not be unreasonably withheld or delayed. In the event LICENSEE
exercises its right to commence an enforcement action pursuant to this
Section 8.2(a), out of any sums recovered in such suit or in settlement thereof,
LICENSEE shall first reimburse MSK/MIT for any unreimbursed Litigation Expenses
(as defined in Section 8.4) and then may reimburse itself for all litigation
costs and expenses, including reasonable attorneys’ fees, necessarily incurred
by LICENSEE in the prosecution of any such suit. If, after such reimbursement,
any funds shall remain from said recovery, then MSK/MIT shall receive an amount
equal to [****] of such funds and the remaining [****] of such funds shall be
retained by LICENSEE.

 

(b)Secondary Right. If LICENSEE does not take action to enforce the Patent
Rights against Infringement pursuant to Section 8.2(a), and has not commenced
negotiations with the infringer for the discontinuance of said Infringement,
then, within [****] after notification of the existence of an Infringement has
been given to MSK/MIT pursuant to Section 8.1, MSK/MIT may elect to enforce the
Patent Rights against such Infringement. Upon written request from MSK/MIT,
LICENSEE agrees to join as a co-plaintiff in the action. Should MSK/MIT elect to
bring suit against an infringer and LICENSEE is joined as party plaintiff in any
such suit, LICENSEE shall have the right to approve the counsel selected by
MSK/MIT to represent MSK/MIT and LICENSEE, such approval not to be unreasonably
withheld. Any and all expenses, including reasonable attorneys’ fees, incurred
by LICENSEE with respect to the prosecution, adjudication and/or settlement of
such suit, including any related appeals, shall be paid for entirely by MSK/MIT
and MSK/MIT shall hold LICENSEE free, clear and harmless from and against any
and all such expenses. MSK/MIT shall not compromise or settle such litigation
without the prior written consent of LICENSEE, which consent shall not be
unreasonably withheld or delayed. In the event MSK/MIT exercises its right to
sue pursuant to this Section 8.2(b), it shall first reimburse itself out of any
sums recovered in such suit or in settlement thereof for all Litigation Expenses
. If, after such reimbursement, any funds shall remain from said recovery, then
LICENSEE shall receive an amount equal to [****] of such funds and the remaining
[****] of such funds shall be retained by MSK/MIT.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



27

 

 

(c)Joinder. If MSK/MIT is a necessary party under applicable law to establish
standing for the initiation or maintenance of an enforcement action by LICENSEE
under Section 8.2(a), MSK/MIT agrees to join as a co-plaintiff or declaratory
judgment co-defendant in the action, provided that MSK/MIT shall not be the
first named plaintiff or defendant party in such action. In addition, MSK/MIT
has the right to elect to participate as a co-plaintiff in an enforcement action
by LICENSEE with respect to any Infringement. If MSK/MIT elects prior to the
initiating pleading to participate as a co-plaintiff, LICENSEE shall obtain
MSK/MIT’s approval of LICENSEE’s selection of jurisdiction and venue, which
approval shall not be unreasonably withheld. If MSK/MIT joins the action as a
party at any time, LICENSEE shall make reasonable efforts to minimize any
disruption to MSK/MIT’s operations resulting from such joinder and participation
in the action.

 

(d)Own Counsel. Each Party, and MIT as applicable, shall always have the right
to be represented by counsel of its own selection and at its own expense in any
suit for Infringement instituted under this Article 8 by the other Party.

 

(e)Declaratory Judgments. If a declaratory judgment action is brought naming
LICENSEE and/or any of its Affiliates or Sublicensees as a defendant and
alleging invalidity or unenforceability of any claims within the Patent Rights,
LICENSEE shall promptly notify MSK/MIT in writing and MSK/MIT may elect, upon
written notice to LICENSEE to take over the sole defense of the invalidity
and/or unenforceability aspect of the action at its own expense.

 

8.3Cooperation. Each Party, and MIT as applicable, agrees to cooperate fully in
any action under this Article 8 that is controlled by the other Party, provided
that the controlling Party reimburses the cooperating Party (and MIT, as
applicable) promptly for any costs and expenses incurred by the cooperating
Party (and MIT, as applicable) in connection with providing such assistance.

 

8.4Costs, Expenses and Fees. The costs and expenses of any action the LICENSEE
elects to bring to enforce the Patent Rights shall be paid for entirely by
LICENSEE. LICENSEE shall indemnify MSK/MIT and hold MSK/MIT free, clear and
harmless from and against any and all costs, expenses, damages and liability in
connection with any such action, including, without limitation, any and all
attorneys’ fees and other costs, expenses, damages and liability that are
incurred by MSK/MIT with respect to discovery or any other aspect of the
prosecution, adjudication, defense, management and/or settlement of, or joinder
to, any such action, including any appeals, remands or other related proceedings
(including related proceedings seeking to challenge the validity or
enforceability of the Patent Rights), or that are awarded against MSK/MIT as a
party to such action (collectively, “Litigation Expenses”). LICENSEE shall pay
for all Litigation Expenses directly; if, however, any Litigation Expenses are
incurred by MSK/MIT, LICENSEE shall reimburse MSK/MIT for all Litigation
Expenses within [****] after receiving an invoice from MSK/MIT for same.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



28

 

 

8.5Third Party Patents. In the event LICENSEE is sued for patent infringement or
threatened with such suit, it shall promptly notify MSK. If LICENSEE is
permanently enjoined from exercising its license rights granted hereunder
LICENSEE may terminate this Agreement upon [****] prior written notice to MSK.
In any such action, LICENSEE shall be fully responsible for all its costs,
including expenses, judgments and settlements.

 

8.6Patent Challenges by LICENSEE. LICENSEE will provide written notice to MSK
and MIT, as applicable, at least [****] prior to LICENSEE or any of its
Affiliates bringing any legal proceeding to challenge the validity or
enforceability any claim included in the Patent Rights (a “Patent Challenge”),
including: (a) stating the basis for such Patent Challenge; and (b) providing a
copy of all relevant prior art or other materials used as the basis for such
Patent Challenge. In the event that LICENSEE brings a Patent Challenge: (i) MSK
may at any time thereafter terminate this Agreement upon written notice to
LICENSEE; (ii) during pendency of the Patent Challenge, all payments due under
this Agreement will be doubled; and (iii) in the event of an unsuccessful Patent
Challenge by LICENSEE, (A) LICENSEE shall reimburse MSK and MIT for all
reasonable costs and attorney fees that MSK or MIT incurs in connection with
such Patent Challenge, and (B) starting on the date (if at all) that the Patent
Challenge is determined to be Unsuccessful, all license fees, milestone payments
and royalty rates due as per this Agreement will be trebled. As used herein,
“Unsuccessful” means that, upon the conclusion of the action before the court or
other governmental authority in which the Patent Challenge was brought, LICENSEE
failed to obtain a judgment that all of the patent claims within the Patent
Challenge were invalid or unenforceable. In the event that such a Patent
Challenge is successful, LICENSEE will have no right to recoup any payments made
during the Patent Challenge

 

ARTICLE 9 - CONFIDENTIALITY

 

Each Party agrees that Confidential Information of the other Party disclosed to
it or to its employees under this Agreement shall for five (5) years after
disclosure:

 

(a)          be used only in connection with the legitimate purposes of this
Agreement;

 

(b)          be disclosed only to those who have a need to know it in connection
with the Agreement, which in the case of Confidential Information received by
MSK includes sharing such Confidential Information with MIT under an obligation
of confidentiality between MIT and MSK; and

 

(c)          be safeguarded with the same care normally afforded confidential
information in the possession, custody or control of the party holding the
Confidential Information but no less than reasonable.

 

(d)          not be disclosed, divulged or otherwise communicated except with
the express written consent of the disclosing party.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



29

 

 

The foregoing shall not apply (i) when, after and to the extent the Confidential
Information is required to be disclosed for minimal compliance with court
orders, statutes or regulations or MSK or LICENSEE audits for compliance with
such regulatory requirements, provided that prior to any such disclosure to the
extent reasonably practicable and legally permeable, the Party from whom
disclosure is sought shall promptly notify the other Party and shall afford such
other Party the opportunity to challenge or otherwise lawfully seek limits upon
such disclosure of Confidential Information or (ii) to any Confidential
Information which the receiving Party can demonstrate by competent written
proof: (a) is now, or hereafter comes, through no act or failure to act on the
part of the receiving Party, into the public domain; (b) is known or controlled
by the receiving Party at the time of receiving such information; (c) is
independently developed or discovered by or for the receiving Party by its
employees or contractors who did not have access to the Confidential
Information; or (d) is hereafter furnished to the receiving Party by a third
party legally entitled to do so without restriction on disclosure.

 

ARTICLE 10 - INDEMNIFICATION, PRODUCT LIABILITY

 

10.1LICENSEE will indemnify, defend and hold harmless (and cause its
Sublicensees to so indemnify, defend and hold harmless) MSK, MIT, and their
respective trustees, directors, officers, medical and professional staff,
faculty, employees, students, affiliates and agents and their respective
successors, heirs, and assigns (each an “Indemnitee”), against all Third Party
Claims (as defined herein) and expenses (including legal expenses and reasonable
attorney’s fees) arising out of the death of or injury to any person or persons,
or out of any damage to property, against any infringement or misappropriation
of intellectual property and against any other claim, proceeding, demand,
expense and liability of any kind whatsoever arising out of or in connection
with this Agreement, or resulting from the production, manufacture, sale, use,
lease, consumption, or advertisement of Licensed Products or Licensed Services
hereunder or from a breach by LICENSEE of any of its representations, warranties
or obligations under this Agreement, provided however, that LICENSEE will not be
obligated to indemnify, defend and hold harmless any Indemnitee against any
claim, proceeding, demand, expense, or liability to the extent it arises out of,
results from, or is increased by (a) fraud, the material breach of this
Agreement by MSK, or (b) MSK’s gross negligence or willful misconduct. The
Indemnitees agree to provide LICENSEE with prompt written notice of any claim,
suit, action, demand, or judgment for which indemnification is sought under this
Agreement. LICENSEE agrees, at its own expense, to provide attorneys reasonably
acceptable to MSK and MIT to defend against any such claim. The Indemnitees
shall reasonably cooperate with LICENSEE in such defense and will permit
LICENSEE to conduct and control such defense and the disposition of such claim,
suit, or action (including all decisions relative to litigation, appeal, and
settlement); provided, however, that any Indemnitee shall have the right to
retain its own counsel, at the expense of LICENSEE, if representation of such
Indemnitee by the counsel retained by LICENSEE would be inappropriate because of
actual or potential differences in the interests of such Indemnitee and any
other party represented by such counsel. LICENSEE agrees to keep MSK and MIT
informed of the progress in the defense and disposition of such claim and to
consult with MSK and MIT with regard to any proposed settlement. LICENSEE shall
not enter into any settlement, consent judgment, or other voluntary final
disposition of any claim on behalf of any Indemnitee(s) without the prior
written consent of MSK and MIT.

 





 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



30

 

 

10.2For the Term of this Agreement, LICENSEE shall obtain and carry in full
force and effect general liability insurance and, as applicable to LICENSEE’s
performance with respect to the Patent Rights, professional liability insurance,
that shall protect LICENSEE, MSK, and MIT in regard to events covered by
Section 10.1 above. Such insurance shall be written by a reputable insurance
company, shall list MSK and MIT as additional named insureds thereunder, shall
be include products/completed operations coverage or LICENSEE shall obtain and
maintain product liability coverage under a separate policy, and shall require
[****] written notice to be given to MSK and MIT prior to any cancellation or
material change thereof. The limits of such insurance shall not be less than
[****] per occurrence with an annual aggregate of [****] all such coverage. Any
insurance required hereunder that is underwritten on a per-claims basis must be
maintained for at least [****] following the termination of this Agreement.
LICENSEE shall provide MSK with Certificates of Insurance evidencing the same
and provide MSK with prior written notice of any material change in or
cancellation of such insurance. Notwithstanding the foregoing,
products/completed operations coverage and errors and omissions coverage, as
described above, shall be in place at least [****] prior to: (a) the use,
operation, demonstration, or testing of any Licensed Product or Licensed Service
by LICENSEE or a third party at the premises of any third party that is not
subject to a contractual indemnity extending protection to MSK and MIT or
(b) the first distribution, sale, lease, or transfer of a Licensed Product or
first performance of a Licensed Service for a third party.

 

10.3This Agreement and the licenses granted herein shall immediately and
automatically terminate without notice in the event LICENSEE or its Sublicensees
or any other party acting under authority of LICENSEE, fails to obtain the
insurance required under Section 10.2, or if the insurance lapses or is
cancelled. A termination occurring under this paragraph shall occur and become
effective at the time such insurance coverage ends or becomes required and is
not obtained, and LICENSEE or its Sublicensees shall then have no right to
complete production and sale of Licensed Products or perform Licensed Services.
Nothing herein shall be construed to release either party from any obligation
that matured prior to the effective date of such termination. Notwithstanding
the foregoing, in the [****] period subsequent to the date of such an automatic
termination of this Agreement by operation of this paragraph, to the extent that
such rights are still available for licensing, LICENSEE shall have the right to
reinstate the effectiveness of this Agreement by obtaining the required
insurance, whereupon this Agreement shall automatically become effective as of
the date of reinstatement of said insurance, and shall remain in full force and
effect without any further action of the parties.

 

10.4MSK shall at all times during the term of this Agreement and thereafter,
indemnify LICENSEE and its Affiliates, and its/their respective directors,
managers, officers, employees, representatives and agents (the “LICENSEE
Indemnitees”), against any and all damages and judgments (including settlements)
on claims brought by third parties (a “Third Party Claim”) on account of the
(i) the development, manufacture, sale, promotion, marketing or use of Licensed
Products or MSK products, in or outside the Territory, by MSK or its Affiliates
or sublicensees (other than LICENSEE or its Affiliates or Sublicensees) or their
respective customers (including products liability claims), or (ii) the exercise
of rights retained by or on behalf of MSK under this Agreement, including,
without limitation, any infringement or third party personal injury or damage to
tangible personal property. The foregoing obligations of MSK shall not apply to
the extent of any losses for which LICENSEE has an obligation to indemnify MSK
pursuant to Section 10.1 For any such losses as to which each Party has an
indemnification obligation pursuant to Sections 10.1 and 10.4, each Party shall
indemnify the other to the extent of the indemnifying Party’s respective fault
(a Party’s fault being defined by those categories for which it must indemnify
the other Party pursuant to Section 10.1 or 10.4) for the losses.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



31

 

 

Notwithstanding anything in this Agreement to the contrary, (i) the maximum
exposure and liability of MSK under this Section 10.4 is [****] by LICENSEE to
MSK hereunder, and (ii) any liability of MSK to pay LICENSEE or LICENSEE
Indemnitees under this Section 10.4 shall be [****].

 

10.5In the case of a Third Party Claim made by any Person who is not MIT or a
Party to this Agreement (or an Affiliate thereof) as to which a Party (the
“Indemnitor”) may be obligated to provide indemnification pursuant to this
Agreement, such Indemnitee or LICENSEE Indemnitee will notify the Indemnitor in
writing of the Third Party Claim (and specifying in reasonable detail the
factual basis for the Third Party Claim and, to the extent known, the amount of
the Third Party Claim) reasonably promptly after becoming aware of such Third
Party Claim; provided, however, that failure to give such notification will not
affect the indemnification provided hereunder except to the extent the
Indemnitor shall have been actually prejudiced as a result of such failure.

 

If a Third Party Claim is made against an Indemnitee or LICENSEE Indemnitee and
the Indemnitor acknowledges in writing its obligation to indemnify the
Indemnitee or LICENSEE Indemnitee therefore, the Indemnitor will be entitled,
within [****] after receipt of written notice from the Indemnitee or LICENSEE
Indemnitee of the commencement or assertion of any such Third Party Claim, to
assume the defense thereof (at the expense of the Indemnitor) with counsel
selected by the Indemnitor and reasonably satisfactory to the Indemnitee or
LICENSEE Indemnitee, for so long as the Indemnitor is conducting a good faith
and diligent defense. Should the Indemnitor so elect to assume the defense of a
Third Party Claim, the Indemnitor will not be liable to the Indemnitee or
LICENSEE Indemnitee for any legal or other expenses subsequently incurred by the
Indemnitee in connection with the defense thereof; provided, that if under
applicable standards of professional conduct a conflict of interest exists
between the Indemnitor and the Indemnitee or LICENSEE Indemnitee in respect of
such claim, such Indemnitee or LICENSEE Indemnitee shall have the right to
employ separate counsel (which shall be reasonably satisfactory to the
Indemnitor) to represent such Indemnitee or LICENSEE Indemnitee with respect to
the matters as to which a conflict of interest exists and in that event the
reasonable fees and expenses of such separate counsel shall be paid by such
Indemnitor; provided, further, that the Indemnitor shall only be responsible for
the reasonable fees and expenses of one separate counsel for such Indemnitee or
LICENSEE Indemnitee. If the Indemnitor assumes the defense of any Third Party
Claim, the Indemnitee or LICENSEE Indemnitee shall have the right to participate
in the defense thereof and to employ counsel, at its own expense, separate from
the counsel employed by the Indemnitor. If the Indemnitor assumes the defense of
any Third Party Claim, the Indemnitor will promptly supply to the Indemnitee or
LICENSEE Indemnitee copies of all correspondence and documents relating to or in
connection with such Third Party Claim and keep the Indemnitee or LICENSEE
Indemnitee informed of developments relating to or in connection with such Third
Party Claim, as may be reasonably requested by the Indemnitee or LICENSEE
Indemnitee (including, without limitation, providing to the Indemnitee or
LICENSEE Indemnitee on reasonable request updates and summaries as to the status
thereof). If the Indemnitor chooses to defend a Third Party Claim, all
Indemnitees or LICENSEE Indemnitees shall reasonably cooperate with the
Indemnitor in the defense thereof (such cooperation to be at the expense,
including reasonable legal fees and expenses, of the Indemnitor). If the
Indemnitor does not elect to assume control of the defense of any Third Party
Claim within the [****] period set forth above, or if such good faith and
diligent defense is not being or ceases to be conducted by the Indemnitor, the
Indemnitee or LICENSEE Indemnitee shall have the right, at the expense of the
Indemnitor, after [****] notice to the Indemnitor of its intent to do so, to
undertake the defense of the Third Party Claim for the account of the Indemnitor
(with counsel selected by the Indemnitee or LICENSEE Indemnitee, as the case may
be), and to compromise or settle such Third Party Claim, exercising reasonable
business judgment.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



32

 

 

If the Indemnitor acknowledges in writing its obligation to indemnify the
Indemnitee or LICENSEE Indemnitee for a Third Party Claim, the Indemnitee or
LICENSEE Indemnitee will agree to any settlement, compromise or discharge of
such Third Party Claim that the Indemnitor may recommend that by its terms
obligates the Indemnitor to pay the full amount of Losses (whether through
settlement or otherwise) in connection with such Third Party Claim and
unconditionally and irrevocably releases the Indemnitee or LICENSEE Indemnitee
completely from all liability in connection with such Third Party Claim;
provided, however, that, without the Indemnitee or LICENSEE Indemnitee’s prior
written consent, the Indemnitor shall not consent to any settlement, compromise
or discharge (including the consent to entry of any judgment), and the
Indemnitee or LICENSEE Indemnitee may refuse in good faith to agree to any such
settlement, compromise or discharge, that provides for injunctive or other
non-monetary relief affecting the Indemnitee or LICENSEE Indemnitee. If the
Indemnitor acknowledges in writing its obligation to indemnify the Indemnitee or
LICENSEE Indemnitee for a Third Party Claim, the Indemnitee or LICENSEE
Indemnitee shall not (unless required by law) admit any liability with respect
to, or settle, compromise or discharge, such Third Party Claim without the
Indemnitor’s prior written consent (which consent shall not be unreasonably
withheld).

 

ARTICLE 11 - REPRESENTATIONS, WARRANTIES AND DISCLAIMERS

 

11.1Representations and Warranties of LICENSEE. LICENSEE hereby represents and
warrants to MSK that

 

(a)          LICENSEE is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to execute and deliver this Agreement;

 





 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



33

 

 

(b)          The execution, delivery and performance of this Agreement by
LICENSEE have been duly authorized by all corporate action on the part of
LICENSEE and that LICENSEE has the right to enter into and bind itself to this
Agreement;

 

(c)          As of the Effective Date, the execution and performance of
Licensee’s obligations under this Agreement does not conflict with, cause a
default under, or violate any existing contractual obligation that may be owed
by Licensee to any third party; and

 

(d)          All Licensed Products produced under the licenses granted herein
will be manufactured in all material respects in accordance with applicable
federal, state and local laws, rules and regulations, including, without
limitation, in all material respects in accordance with all applicable rules and
regulations of the USFDA and other Regulatory Authorities.

 

11.2Representations and Warranties of MSK. MSK hereby represents and warrants to
LICENSEE that:

 

(a)          MSK is a not-for-profit corporation duly organized, validly
existing and in good standing under the laws of the State of New York and has
all required corporate power and authority to execute and deliver this
Agreement;

 

(b)          the execution, delivery and performance of this Agreement by MSK
have been duly authorized by all necessary corporate action on the part of MSK,
and MSK has the right to enter into and bind itself to this Agreement;

 

(c)          as of the Effective Date, to the best of knowledge of the signatory
of this Agreement for MSK and such person’s direct reports,the execution and
performance of MSK’s obligations under this Agreement do not conflict with,
cause a default under, or violate any existing contractual obligation that may
be owed by MSK to any third party;

 

(d)          as of the Effective Date, there is no pending, or to the knowledge
of the signatory of this Agreement for MSK and such person’s direct reports,
threatened infringement claim related to any of the Patent Rights granted
hereunder.

 

(e)          to the knowledge of the signatory of this Agreement for MSK and
such person’s direct reports, other than [****], which is owned by MIT, and
[****], which is co-owned by MSK and MIT, MSK is the sole and exclusive legal
owner of the entire right, title, and interest in and to all patent applications
and issued patents that are part of the Patent Rights, except for the license to
and rights of the United States under 35 U.S.C. § 200 et seq. and related
regulations;

 

(f)           to the knowledge of the signatory of this Agreement for MSK and
such person’s direct reports, MSK has, and throughout the Term will not itself
compromise, the right, power and authority to grant the licenses granted
hereunder; and

 

(g)          there are no actions, suits, claims, investigations or proceedings
involving MSK pending, or to the best of MSK’s knowledge threatened, relating to
any of the Licensed Rights.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



34

 

 

11.3Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER MSK NOR MIT MAKE ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND, AND
HEREBY DISCLAIM ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, NONINFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS OF
CO-OWNERS OR THIRD PARTIES, VALIDITY, ENFORCEABILITY AND SCOPE OF PATENT RIGHTS,
WHETHER ISSUED OR PENDING, AND THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER
OR NOT DISCOVERABLE. IN NO EVENT SHALL EITHER PARTY OR MIT BE LIABLE FOR LOST
PROFITS OR ANY CONSEQUENTIAL, INDIRECT, SPECIAL, INCIDENTAL, OR PUNITIVE DAMAGES
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, FROM ITS PERFORMANCE OR
NONPERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT.

 

ARTICLE 12 - EXPORT CONTROLS

 

It is understood that MSK is subject to United States laws and regulations
controlling the export of technical data, computer software, laboratory
prototypes and other commodities (including the Arms Export Control Act, as
amended and the Export Administration Act of 1979), and that its obligations
hereunder are contingent on compliance with applicable United States export laws
and regulations. The transfer of certain technical data and commodities may
require a license from the cognizant agency of the United States Government
and/or written assurances by LICENSEE that LICENSEE shall not export data or
commodities to certain foreign countries without prior approval of such agency.
MSK neither represents that a license shall not be required nor that, if
required, it shall be issued.

 

ARTICLE 13 - NON-USE OF NAMES

 

Neither Party shall use the name of the other Party or MIT, nor of any of their
respective employees, nor any adaptation thereof, in any press release,
advertising, promotional or sales literature without prior written consent
obtained from the other Party or MIT, as applicable, in each case. During and
after the term of this Agreement, neither Party shall utilize or register any
trademark, service mark, tradename, or other trade identifier of the other Party
or MIT, or that contains (in whole or in part) or is confusingly similar to the
foregoing, or is a translation of any of the foregoing, without the prior
express written consent of the other Party or MIT, as applicable.
Notwithstanding the foregoing, with respect to complying with the disclosure
requirements of any governmental authority or securities exchange in connection
with any required filing of this Agreement, the Parties shall consult with one
another concerning which terms of this Agreement shall be requested to be
redacted in any public disclosure of the Agreement, and in any event each Party
shall seek reasonable confidential treatment for any public disclosure by any
such governmental authority or securities exchange. Each Party shall have the
right to issue press releases in regards to this Agreement with the prior
written agreement of the other Party or as required to comply with any law or by
the rules of any stock exchange or automated quotation system (in the case of
such required disclosure, by providing [****] notice to the other Party and
reasonably considering comments provided by such other Party within [****] after
such notice, or such shorter notice and comment time periods as the disclosing
Party may reasonably require). Notwithstanding the above, each Party may freely
disclose in the ordinary course of business (but not in a press release, except
with prior approval) that it has entered into this Agreement, and MIT and MSK
may freely use the name of LICENSEE in any conflict of interest disclosure,
including as part of a press release, without prior approval. In addition, as it
concerns MIT, during the term of this Agreement, LICENSEE may make certain
factual statements that it has entered into this Agreement with MSK to license
the MIT Patent Rights. Such statements may be made in connection with general
company information (e.g., statements regarding company history or technology
background) or in annual shareholder reports or investor presentations; however,
no such statement may be used in advertising or other promotional material or
activities or in any manner to suggest or imply MIT’s endorsement of LICENSEE,
its products or its services. Except as specifically permitted herein, LICENSEE
shall not otherwise use or allow the use of the name of “Massachusetts Institute
of Technology,” “[****] Laboratory” or any variation, adaptation, or
abbreviation thereof, or of any of its trustees, officers, faculty, students,
employees, or agents, or any trademark owned by MIT, or any terms of this
Agreement in any other public announcement or disclosure without the prior
written consent of MIT (via tlo-uon@mit.edu), which consent MIT may withhold in
its sole discretion.  In the case of the use of name or likeness of an
individual trustee, officer, faculty, student, employee or agent of MIT, such
consent must also come in writing from the individual.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



35

 

 

ARTICLE 14 - PUBLICATION

 

LICENSEE recognizes and accepts that under MSK’s mission as an academic medical
center, MSK and its investigators must have a meaningful right to publish
without LICENSEE’s approval or editorial control. MSK reserves the right to
publish the scientific findings from research related to Licensed Rights and
clinical use of Licensed Products and Licensed Services. If any proposed
publication (e.g., manuscript, abstract or other public disclosure), contains
Confidential Information of LICENSEE or its Affiliates or Sublicensees or new
data that has not be made public before, MSK will submit the abstract or
manuscript to LICENSEE at least [****] before public disclosure thereof, and
LICENSEE shall have the right to review and comment upon the proposed public
disclosure in order to protect such Confidential Information and the
patentability of any inventions disclosed therein. Upon LICENSEE's request,
public disclosure shall be delayed up to [****] additional calendar days to
enable LICENSEE to secure adequate intellectual property protection of any
patentable subject matter contained therein that would otherwise be affected by
the publication.

 

ARTICLE 15 - ASSIGNMENT

 

No Party may assign or delegate any or all of its rights or obligations under
this Agreement, or transfer this Agreement, without the prior written consent of
the other Party, except that (a) either Party shall have the right to assign any
of its rights, delegate any of its obligations, or transfer this Agreement
without such consent (i) to an Affiliate or (ii) as part of a merger or
acquisition or other transfer of all or substantially all of the assets of its
business to which this Agreement pertains, in each case provided that the
assignor remains responsible for performance and the assignee accepts all terms
and obligations of this Agreement, and (b) MSK may without consent of LICENSEE
freely assign all or any portion of the cash payments due under this Agreement
to a Third Party. Additionally, LICENSEE shall, on prior consent of MSK (such
consent not to be unreasonably withheld or delayed), be permitted to assign this
Agreement in connection with the sale or transfer of a limited portion of its
business to which this Agreement pertains. Except as set forth herein, any
assignment, delegation or transfer by any Party without the consent of the other
Party shall be void and of no effect. For the avoidance of doubt, LICENSEE’s
right to assign is conditioned on its assignee’s acceptance of all obligations
of this Agreement, including but not limited to those of Article 18 concerning
choice of law and forum.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



36

 

 

ARTICLE 16 - TERMINATION

 

16.1Term. This Agreement commences on the Effective Date and shall remain in
effect, until the end of the Term, as provided in Section 1.38, unless sooner
terminated in accordance with the provisions herein.

 

16.2Bankruptcy or Cessation/Enjoinder of Business. MSK may terminate this
Agreement upon written notice to LICENSEE if: (a) LICENSEE becomes insolvent;
(b) a petition in bankruptcy is filed against LICENSEE and is consented to,
acquiesced in or remains undismissed for [****]; (c) LICENSEE or makes a general
assignment for the benefit of creditors, or a receiver is appointed for
LICENSEE, and LICENSEE does not return to solvency before the expiration of a
[****] period; (d) LICENSEE ceases to do business; or (e) if the enactment of
any law, decree, or regulation, or the issuance of any order (including, but not
limited to, an injunction), by any governmental authority renders it
impracticable or impossible for LICENSEE to perform any of its obligations
hereunder.

 

16.3Nonpayment. If LICENSEE fails to pay MSK fees, royalties, ongoing patent
expenses or other amounts payable hereunder, and such payments remain past due
for more than [****], MSK shall have the right to terminate this Agreement on
[****] prior written notice to LICENSEE, unless LICENSEE pays to MSK within the
[****] notice period, all fees, royalties and patent expenses, together with any
interest then due and payable thereon. If LICENSEE after such written notice
makes such payment to avoid termination, and if LICENSEE’s obligation to make
such payment was or becomes the subject of a good faith dispute between the
Parties, such payment shall be returned to LICENSEE by MSK if a final,
unappealable judgment in an action commenced within six months of LICENSEE's
making of said payment determines in favor of LICENSEE what such payment was not
owed.

 

16.4Criminal Activity. MSK may terminate this Agreement upon [****] written
notice to LICENSEE if LICENSEE is convicted in a final judgment of a felony
relating to the manufacture, use, or sale of Licensed Products in any
jurisdiction where LICENSEE manufactures, uses or sells Licensed Products;
provided, no such termination may be made until any appeal(s) of such conviction
are exhausted and only then if such conviction is not reversed.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



37

 

 

16.5Breach. In addition to any other termination right specified in this
Agreement, MSK may terminate this Agreement upon [****] prior written notice to
LICENSEE, if LICENSEE materially breaches a provision of this Agreement, unless:

 

(a)          LICENSEE cures any such breach prior to the expiration of the
[****] period; or

 

(b)          LICENSEE has taken reasonable steps to cure such breach prior to
the expiration of the [****] cure period and has demonstrated to MSK’s
reasonable satisfaction that such breach is likely to be cured within a
reasonable time thereafter not to exceed [****]; or

 

(c)          before the end of the [****] cure period, LICENSEE notifies MSK
that it has failed to achieve any of the Milestone Activities described herein
within the timeframes specified due to causes that are beyond the reasonable
control of LICENSEE (e.g., regulatory action or delay, low patient enrollment,
Force Majeure Event, and/or delays caused by MSK), notwithstanding LICENSEE’s
reasonable, good faith efforts to achieve those Milestone Activities, then
LICENSEE will not be deemed in default or breach of this Agreement and the
timeframe for achieving those milestones will be deemed automatically extended
by the time of the delay reasonably attributable to the causes that were beyond
LICENSEE’s control as long as LICENSEE diligently and continuously pursues the
achievement of such milestones, but in no event shall such extension be longer
than [****].

 

16.6Termination by LICENSEE. LICENSEE may terminate this Agreement in its
entirety without cause on [****] notice to MSK; provided, however, once the
performance of marketing, manufacture, sales, distribution and support
activities of a Licensed Product and/ or Licensed Service (“Commercialization”)
have commenced, LICENSEE may terminate this Agreement with such notice only if
all Commercialization activities of LICENSEE, Sublicencees, and their Affiliates
have been permanently discontinued.

 

16.7Product Sell Off. In the event of expiration or termination of this
Agreement (unless for breach by LICENSEE), LICENSEE and its Sublicensees shall
have the right for [****] thereafter to dispose of all Licensed Products then in
its inventory, contingent upon LICENSEE: (a) providing to MSK an inventory
identifying the volumes of Licensed Products on hand that were manufactured
prior to the termination date, certified and signed by an officer of the
LICENSEE; and (b) continuing to submit all reports and make all payments
(including, without limitation, royalties) that would have been required in
accordance with this Agreement, if this Agreement had not terminated.

 

16.8Dispute Resolution. The Parties shall negotiate all matters of joint concern
in good faith, with the intention of resolving issues between them in a mutually
satisfactory manner, including, without limitation, the achievement of any
Milestone Activities on or prior to any Expected Completion Date, under
Article 4 of this Agreement. If a disagreement between the Parties cannot be
resolved through informal discussions, it shall be deemed a “Dispute” upon one
party (the “Declaring Party”) declaring, by the delivery of a written notice
(the “Notice”) to the other party, that a Dispute exists. The Notice shall
specify the nature and cause of the Dispute and the action that the Declaring
Party deems necessary to resolve the Dispute. Following receipt of the Notice,
the Parties shall use good faith efforts to resolve the Dispute within [****] of
the date of such Notice, including making personnel with appropriate
decision-making authority available to the other Party to discuss resolution of
the Dispute. In the event Dispute cannot be resolved by mutual agreement within
such [****] period, the Parties may, by the election of either Party, submit the
Dispute to non-binding dispute resolution before a mediator expert in the field,
selected by mutual agreement within [****] of a written request for mediation
submitted by either Party. Said mediation shall be held in the County of New
York, State of New York, at such place as shall be mutually agreed upon by the
Parties.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



38

 

 

16.9Effect on Sublicensees. All sublicenses, and rights of Affiliates and
Sublicensees, will terminate as of the effective date of termination of this
Agreement, provided, however, that if at the effective date of termination any
Sublicensee is in good standing with regard to its obligations under its
sublicense and agrees to assume the applicable obligations of LICENSEE
hereunder, then, at the request of the Sublicensee, such sublicense shall
survive such termination or expiration of this Agreement and be assigned to MSK
with respect to the Licensed Product, Licensed Services, and Licensed Rights;
provided, in such case the obligations of MSK to Sublicensee shall not exceed
the obligations of MSK to LICENSEE under the Agreement.

 

16.10Survival. Upon any expiration or termination of this Agreement, the
following shall survive:

 

(a)          any provision expressly indicated to survive;

 

(b)          any liability which any Party has already incurred to another Party
prior to expiration or termination;

 

(c)          LICENSEE’s reporting and payment obligations for activities
occurring prior to expiration or termination (or pursuant to 16.4 (entitled
Product Sell Off)); and

 

(d)          ARTICLE 1 (entitled Definitions), ARTICLE 9 (entitled
Confidentiality, ARTICLE 10 (entitled Indemnification, Product Liability),
ARTICLE 11 (entitled Representations, Warranties and Disclaimers), ARTICLE 13
(entitled Non-Use of Names), ARTICLE 17 (entitled Notices and Other
Communications), ARTICLE 18 (entitled Miscellaneous Provisions), Section 5.1(b),
Section 16.9 (entitled Effect on Sublicensees), and 16.10 (entitled Survival).

 





 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



 



39

 

 

ARTICLE 17 - NOTICES AND OTHER COMMUNICATIONS

 

Except for payments, each notice or other communication pursuant to this
Agreement shall be sufficiently made or given when delivered by courier or other
means providing proof of delivery to such Party at its address below or as it
shall designate by written notice given to the other Party:

 

In the case of MSK:

 

Memorial Sloan-Kettering Cancer Center

Office of Technology Development

 

  If by mail: 1275 York Ave., Box 524     New York, NY 10065         If by
courier: 600 Third Avenue, 16th floor     New York, NY 10016

 

Attn: Senior Vice President, Research and Technology Development

Tel: 1-212-639-6181 (not for notice)

Fax: 1-212-888-1120 (not for notice)

 

With copies to:

 

Memorial Sloan-Kettering Cancer Center

Office of General Counsel

 

  If by mail: 1275 York Ave.     New York, NY 10065         If by courier: 1275
York Ave.     New York, NY 10065

 

[****]

 

In the case of LICENSEE:

 

Y-mAbs Therapeutics, Inc.

 

  If by mail: 230 Park Avenue,     Suite 3350     New York, NY 10169         If
by courier: 230 Park Avenue,     Suite 3350     New York,     NY 10169

 

With copies to

 

Duane Morris LLP

230 Park Avenue, Suite 1130

New York, NY 10169

 

Attn: Dwight A. Kinsey

Tel: 1-212-818-9200

Fax: 1-212-818-9606 (not for notice)

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



40

 

 

In the case of MIT:

 

Massachusetts Institute of Technology

Technology Licensing Office, Room NE18-501

255 Main Street, Kendall Square

Cambridge, MA 02142-1601

Attention: Director

Tel:        617-253-6966

Fax:        617-258-6790 (not for notice)

 

ARTICLE 18 - MISCELLANEOUS PROVISIONS

 

18.1Choice of Law; Choice of Forum. This Agreement shall be construed, governed,
interpreted and applied in accordance with the laws of the State of New York,
without giving effect to any choice/conflict of law principles, except that
questions affecting the construction and effect of any patent shall be
determined by the law of the country in which the patent was filed or granted.
The state and federal courts located in New York County, New York, shall have
exclusive jurisdiction of any claims or actions between or among the parties
arising out of or relating to this Agreement, and each Party consents to venue
and personal jurisdiction of those courts for the purpose of resolving any such
disputes.

 

18.2Severability. Except to the extent a provision is stated to be essential, or
otherwise to the contrary, the provisions of this Agreement are severable, and
in the event that any provisions of this Agreement shall be determined to be
invalid or unenforceable under any controlling body of the law, such invalidity
or unenforceability shall not in any way affect the validity or enforceability
of the remaining provisions hereof.

 

18.3Marking. LICENSEE agrees to legibly mark the Licensed Products (and
packaging, marketing materials, package inserts, patient information leaflets,
and other documentation therefore) sold in the United States with all applicable
United States patent numbers, and other notices relating to MSK’s Patent Rights,
such markings and notices to be in accordance with any written guidelines that
may be provided by MSK from time to time. All Licensed Products shipped to or
sold in other countries shall be marked in such a manner as to conform to the
patent laws and practice of the country of manufacture or sale. In connection
with such patent marking, LICENSEE shall also include a statement that the
Licensed Product is made under license from MSK.

 

18.4Waiver. The failure of either party to assert a right hereunder or to insist
upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party.

 

18.5Counterparts. This Agreement may be executed in any number of counterparts
and each of such counterparts shall for all purposes be an original and all such
counterparts shall together constitute but one and the same agreement.

 





 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



41

 

 

18.6Force Majeure Event. Neither Party shall lose any rights hereunder or be
liable to the other Party for damages or losses (except for payment obligations)
on account of failure of performance by the defaulting party to the extent such
the failure is occasioned by war, strike, fire, Act of God, earthquake, flood,
lockout, embargo, governmental acts or orders or restrictions (except if imposed
due to or resulting from the Party’s violation of law or regulations), failure
of suppliers, or any other reason where failure to perform is beyond the
reasonable control and not caused by the negligence, intentional conduct or
misconduct of the nonperforming party and the nonperforming Party has exerted
all reasonable efforts to avoid or remedy such force majeure (each a “Force
Majeure Event”); provided, however, that in no event shall (a) a Party be
required to settle any labor dispute or disturbance, or (b) a force majeure
excuse performance for a period of more than [****]. For clarity, a failure to
obtain funding shall not constitute a force majeure event.

 

18.7Further Assurances. At any time or from time to time on and after the date
of this Agreement, MSK shall at the written request of LICENSEE and at
LICENSEE's expense, execute, and deliver or cause to be delivered, all such
consents, documents or further instruments required by law to register or
confirm the licenses granted in this Agreement.

 

18.8The Parties agree that if any data transfer, material transfer required, or
any know-how transfer or training beyond a reasonable amount, LICENSEE shall
reimburse MSK for time and effort spent.

 

18.9Entire Agreement. This Agreement, including its attachments and exhibits
(which attachments and exhibits are incorporated herein by reference),
constitutes the entire understanding among and between the parties with respect
to the subject matter hereof, and supersedes all prior agreements and
communications, whether written, oral or otherwise. This Agreement may only be
modified or supplemented in a writing expressly stated for such purpose and
signed by the parties to this Agreement.

 

18.10Relationship between the Parties. The relationship between the parties
under this Agreement is that of independent contractors. Nothing contained in
this Agreement shall be construed to create a partnership, joint venture or
agency relationship between any of the Parties. No Party is a legal
representative of any other party, and no Party can assume or create any
obligation, liability, representation, warranty or guarantee, express or
implied, on behalf of another Party for any purpose whatsoever.

 

18.11Construction and Interpretation. Words (including defined terms) denoting
the singular shall include the plural and vice versa. The words “hereof”,
“herein”, “hereunder” and words of the like import when used in this Agreement
shall refer to this Agreement as a whole, and not to any particular provision of
this Agreement. The term “include” (and any variant thereof), and the giving of
examples, shall not be construed as terms of limitation unless expressly
indicated by the context in which they is used. The headings in this Agreement
shall not affect its interpretation. Except as expressly provided herein, the
rights and remedies herein provided shall be cumulative and not exclusive of any
other rights or remedies provided by law or otherwise. Each of the Parties has
had an opportunity to consult with counsel of its choice. Each provision of this
Agreement shall be construed without regard to the principle of contra
proferentum. If any provision of this Agreement is held to be invalid or
unenforceable the validity of the remaining provisions shall not be affected.
The parties shall replace the invalid or unenforceable provision by a valid and
enforceable provision closest to the intention of the parties when signing this
Agreement. This Agreement was negotiated, and shall be construed and
interpreted, exclusively in the English language.

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



42

 

 

18.11Method of Payment. Payments may be made by check or wire transfer. Checks
shall be: (a) made payable to Sloan-Kettering Institute for Cancer Research (Tax
I.D. No. [****]); (b) attached to the corresponding invoice (if any);
(c) accompanied with an note (on the check stub or on its transmittal letter)
that the payment relates to Agreement [****] and (d) sent to MSK’s lock-box:

 

Memorial Sloan-Kettering Cancer Center

P. O. Box 29035

New York, NY 10087-9035

Wire transfers shall be made as follows:

Bank Name: [****].

Name on Account: [****]

Account Type: [****]

 

[signature page follows]

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



43

 

 

IN WITNESS WHEREOF, authorized representatives of the Parties have signed and
dated this Agreement below.

 

 

    Y-MABS THERAPEUTICS, INC.                 By: /s/ Thomas Gad     Name:
Thomas Gad     Title: Founder, Chairman and President           Date: April 15,
2020                 MEMORIAL SLOAN KETTERING CANCER CENTER                 By:
/s/ Eric Cottington     Name: Eric Cottington, PhD     Title: Senior Vice
President     Research and Technology Development           Date: April 10, 2020

 

      MASSACHUSETTS INSTITUTE OF TECHNOLOGY (solely with respect to Sections
[****] of this Agreement)                 By: /s/ Lesley Millar- Nicolson    
Name: Lesley Millar- Nicholson     Title: Director, TLO           Date: April 9,
2020    

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



44

 

 

Exhibit A

PATENT RIGHTS

 

[****]

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



45

 

 

Exhibit B

 

Tangible Materials exclusively licensed hereunder:

 

[****]

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



46

 

 

Exhibit C

DEVELOPMENT PLAN

 

[****]

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



47

 

 

Exhibit D

SPONSORED RESEARCH AGREEMENT

 

[****]

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



48

 

 

Exhibit E

LIST OF CERTAIN ANTIBODY PATENT RIGHTS

 

[****]

 



 



[****] Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 



49

